Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 1 of 70




                           UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. ______________________


  THE CITY OF PEMBROKE PINES,                )   CLASS ACTION
  FLORIDA, Individually and on Behalf of All )
  Others Similarly Situated,                 )   JURY TRIAL DEMANDED
                                             )
                             Plaintiff,      )
                                             )
         vs.                                 )
                                             )
  MCKINSEY & COMPANY, INC.,                  )
                                             )
                             Defendants.
                                             )
                                             )



                              CLASS ACTION COMPLAINT
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 2 of 70




                                                  TABLE OF CONTENTS

                                                                                                                                       Page

  I.     INTRODUCTION ...............................................................................................................1

  II.    JURISDICTION AND VENUE ..........................................................................................7

  III.   PARTIES .............................................................................................................................8

  IV.    FACTUAL ALLEGATIONS ..............................................................................................8

         A.         Purdue Pleads Guilty to Misbranding OxyContin and Is Bound by a
                    Corporate Integrity Agreement ................................................................................9

         B.         Purdue Hires McKinsey to Boost Opioid Sales in Light of the Company’s
                    Guilty Plea and Corporate Integrity Agreement ....................................................10

                    1.         The Sacklers Distance Themselves from Purdue.......................................10

                    2.         Purdue Hires McKinsey to Devise and Implement an OxyContin
                               Sales Strategy Consistent with the Sacklers’ Goals ...................................12

         C.         What McKinsey Does: “Consulting Is More than Giving Advice” .......................15

         D.         Purdue Relies on McKinsey...................................................................................18

                    1.         The Transformational Relationship ...........................................................18

         E.         McKinsey Delivers ................................................................................................20

                    1.         Granular Growth ........................................................................................21

                    2.         “Identifying Granular Growth Opportunities for OxyContin” ..................22

                               a.         Marketing – Countering Emotional Messages ...............................23

                               b.         Targeting – Selling More OxyContin to Existing High
                                          Prescribers ......................................................................................25

                               c.         Titration – Selling Higher Doses of OxyContin ............................27

                               d.         Covered Persons – Sales Quotas and Incentive
                                          Compensation ................................................................................27

                               e.         Increasing the Overall Size of the Opioid Market: the
                                          Larger the Pie, the Larger the Slice ...............................................29



                                                                   -i-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 3 of 70




          F.        Transformation: Purdue Implements McKinsey’s Strategies ................................31

                    1.         Project Turbocharge ...................................................................................33

          G.        McKinsey’s Efforts Triple OxyContin Sales .........................................................36

          H.        McKinsey Knew ....................................................................................................38

          I.        Coda .......................................................................................................................44

                    1.         Guilty Again...............................................................................................48

                    2.         A Mea Culpa ..............................................................................................49

  V.      CLASS ACTION ALLEGATIONS ..................................................................................51

  VI.     CAUSES OF ACTION ......................................................................................................54

                         Negligence .......................................................................................................54

                           Gross Negligence ...........................................................................................55

                            Negligent Misrepresentation .........................................................................56

                            Public Nuisance ............................................................................................56

                           Fraud (Actual and Constructive) and Deceit ..................................................59

                            Civil Conspiracy ...........................................................................................61

                             Civil Aiding and Abetting ...........................................................................62

                               Unjust Enrichment .....................................................................................63

                            Violation of Florida Deceptive and Unfair Trade Practices Act ..................63

  VII.    JURY DEMAND ...............................................................................................................65

  VIII.   PRAYER FOR RELIEF ....................................................................................................65




                                                                    - ii -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 4 of 70




  I.        INTRODUCTION

            1.     On May 10, 2007, John Brownlee (“Brownlee”), United States Attorney for the

  Western District of Virginia, announced the guilty plea of the Purdue Frederick Company, the

  parent of Purdue Pharma, L.P. (“Purdue”), relating to the misbranding of OxyContin. Brownlee

  stated,

            Even in the face of warnings from health care professionals, the media, and
            members of its own sales force that OxyContin was being widely abused and
            causing harm to our citizens, Purdue, under the leadership of its top executives,
            continued to push a fraudulent marketing campaign that promoted OxyContin as
            less addictive, less subject to abuse, and less likely to cause withdrawal. In the
            process, scores died as a result of OxyContin abuse and an even greater number of
            people became addicted to OxyContin; a drug that Purdue led many to believe was
            safer, less subject to abuse, and less addictive than other pain medications on the
            market.

            2.     Along with the guilty plea, Purdue agreed to a Corporate Integrity Agreement with

  the Office of Inspector General of the U.S. Department of Health and Human Services (“HHS”).

  For a period of five years, ending in 2012, Purdue was obligated to retain an Independent Monitor

  and submit annual compliance reports regarding its marketing and sales practices and training of

  sales representatives vis-à-vis their interactions with health care providers.

            3.     In the wake of Purdue’s accession to the Corporate Integrity Agreement, Purdue

  faced newly imposed constraints on its sales and marketing practices. The Corporate Integrity

  Agreement was a problem to solve. Despite the agreement’s constraints (i.e., do not lie about

  OxyContin), Purdue and its controlling owners, the Sackler family, still intended to maximize

  OxyContin sales.

            4.     The problem was complex. As a result of the 2007 guilty plea, the Sacklers made

  the strategic decision to distance the family from Purdue, which was regarded as an increasingly

  dangerous “concentration of risk” for Purdue’s owners. Ten days after the guilty plea was


                                                   -1-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 5 of 70




  announced, David Sackler wrote to his dad, Richard Sackler, and uncle, Jonathan Sackler,

  describing precisely what that “risk” was: legal liability for selling OxyContin. In response to

  Jonathan stating that “there is no basis to sue ‘the family,’” David replied:




         5.      Given concern over this “concentration of risk,” the two sides of the Sackler family

  spent considerable time and energy debating the best way to achieve distance from Purdue, and

  collectively considered a variety of options for doing so. One option was to sell the company to or

  merge the company with another pharmaceutical manufacturer. Shire was discussed as a possible

  target, as was Cephalon, Inc., UCB S.A., and Sepracor Inc. The proceeds of such a transaction

  could then be re-invested in diversified assets, thereby achieving the Sacklers’ desired distance.

         6.      Another option was to have Purdue borrow money in order to assure Purdue had

  adequate funds to continue operating while the Sacklers, as owners, began to make substantial

  distributions of money from the company to themselves. Once again, the proceeds of the

  distributions could then be re-invested in diversified assets, thereby achieving the Sacklers’ desired

  distance.

         7.      In order to pursue either of these options, the Sacklers needed to maximize opioid

  sales in the short term so as to make Purdue – by then the subject of substantial public scrutiny –




                                                  -2-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 6 of 70




  appear either as an attractive acquisition target or merger partner to another pharmaceutical

  manufacturer or as a creditworthy borrower to a lender.

         8.      In short, the Sacklers planned to engage in a final flurry of opioid pushing in order

  to rid themselves of their pharmaceutical company dependency for good.

         9.      Given the complexity of the problem, the Sacklers and Purdue realized that they

  would need assistance in achieving these internally contradictory objectives. Purdue did not have

  the capabilities in-house to design and implement a sales strategy for OxyContin that would

  achieve the Sacklers’ objectives. They turned to the global management consulting firm McKinsey

  & Company (“McKinsey”), which had already been advising the Sacklers and Purdue for at least

  three years, for help with their new problem.

         10.     McKinsey accepted their request,1 and by June 2009 McKinsey and Purdue were

  working together to increase sales of Purdue’s opioids. McKinsey suggested a specific sales and

  marketing strategy based on McKinsey’s own independent research and unique methodologies,

  and Purdue adopted that strategy. McKinsey and Purdue then implemented McKinsey’s plan.

  Despite the strictures imposed upon Purdue by the Corporate Integrity Agreement, OxyContin

  sales began to multiply.

         11.     In 2012, Purdue’s Corporate Integrity Agreement ended. With its demise,

  McKinsey’s ongoing relationship2 with Purdue flourished. In 2013, McKinsey proposed, and


  1
      This Petition assumes that Purdue asked McKinsey to design and implement the strategy for
  boosting opioid sales, and McKinsey accepted Purdue’s offer. What is known is that McKinsey
  performed the work for Purdue. For the purposes of this Petition, Plaintiff and other Class
  Members assume Purdue initiated the relationship with McKinsey. Should it arise that instead
  McKinsey pitched a proposal to increase OxyContin sales to Purdue, and Purdue accepted that
  proposal, then Plaintiff will amend this Class Petition accordingly.
  2
     McKinsey espouses the idea of the “transformational relationship.” It is not a one-off seller of
  advice for any given Chief Financial Officer (“CEO”) problem of the day. Rather, McKinsey

                                                  -3-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 7 of 70




  Purdue implemented with McKinsey’s ongoing assistance, Project Turbocharge, a marketing

  strategy to increase opioids sales by hundreds of millions of dollars annually. Purdue then picked

  a new name – Evolve 2 Excellence – and adopted it as the theme to its 2014 national sales

  campaign. With McKinsey’s assistance, Purdue trained its sales representatives to operate pursuant

  to McKinsey’s strategy for selling OxyContin.

          12.     In 2013, despite significant headwinds, OxyContin sales finally peaked. The

  restrictions on Purdue’s sales and marketing methods contained in the Corporate Integrity

  Agreement should have resulted in fewer overall OxyContin sales: the guilty plea identified a

  specific segment of existing OxyContin sales that were illegitimate and should thus cease. All else

  being equal, OxyContin sales should have decreased to account for the successful snuffing out of

  improper sales. In fact, OxyContin sales did decrease in the immediate aftermath of the 2007 guilty

  plea.

          13.     Within five years, however, OxyContin sales would triple. McKinsey is responsible

  for the strategy that accomplished this. It presented specific plans to Purdue, which Purdue adopted

  and spent hundreds of millions of dollars implementing. The result: a final spasm of OxyContin

  sales before the inevitable decline of the drug.3




  argues that real value for the client derives from an ongoing “transformational” relationship with
  the firm. Duff McDonald, The Firm 136 -37 (2013) (“McKinsey no longer pitched itself as a
  project-to-project firm; from this point forth [the late 1970’s], it sold itself to clients as an ongoing
  prodder of change, the kind a smart CEO would keep around indefinitely.”).

      This Petition tells the story of McKinsey’s transformational relationship with Purdue.
  3
      On February 10. 2018, Purdue announced that it is no longer marketing opioids and disbanded
  its OxyContin sales force.


                                                    -4-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 8 of 70




          14.     McKinsey has recently been the subject of scrutiny for its various business

  practices, including its work facilitating the opioid crisis for Purdue.4 On March 7, 2019, Kevin

  Sneader (“Sneader”), McKinsey’s global managing partner, addressed all McKinsey employees

  regarding this scrutiny. Drawing inspiration from Theodore Roosevelt, Sneader stated, “[W]e

  cannot return to a time when we were in the background and unobserved. Those days have gone.

  Indeed, I have little doubt that scrutiny – fair and unfair – will continue. It is the price we pay for

  being ‘in the arena’ and working on what matters.”5

          15.     Weeks later, McKinsey announced that it is no longer working for any opioid

  manufacturer. “Opioid abuse and addiction are having a tragic and devastating impact on our

  communities. We are no longer advising clients on any opioid-specific business and are continuing




  4
      See Michael Forsythe and Walt Bogdanich, McKinsey Advised Purdue Pharma How to
  ‘Turbocharge’ Opioid Sales, Lawsuit Says, N.Y. TIMES (Feb. 1, 2019),
  https://www.nytimes.com/2019/02/01/business/purdue-pharma-mckinsey-oxycontin-
  opiods.html.
  5
      See “The Price We Pay for Being ‘In the Arena’”: McKinsey’s Chief Writes to Staff About
  Media       Scrutiny   and     Scandal,    FORTUNE        MAGAZINE   (Mar.     8,    2019),
  https://fortune.com/2019/03/08/mckinsey-staff-letter-kevin-sneader/.

      The “arena” reference is to Citizenship in a Republic, a speech delivered by Theodore
  Roosevelt on April 23, 1910: “It is not the critic who counts; not the man who points out how the
  strong man stumbles, or where the doers of deeds could have done them better. The credit belongs
  to the man who is actually in the arena [here, McKinsey; and the arena, opioid sales], whose face
  is marred by dust and sweat and blood; who strives valiantly; who errs, who comes short again
  and again, because there is no effort without error and shortcoming; but who does actually strive
  to do the deeds; who knows great enthusiasms, the great devotions; who spends himself in a worthy
  cause; who at the best knows in the end the triumph of high achievement, and who at the worst, if
  he fails, at least fails while daring greatly, so that his place shall never be with those cold and timid
  souls who neither know victory nor defeat.”


                                                    -5-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 9 of 70




  to support key stakeholders working to combat the crisis,” McKinsey stated.6 In addition to its

  work for Purdue, McKinsey has performed work for “several other companies on opioids.”7

           16.   Plaintiff now argues that the price for being in the arena is more than scrutiny,

  however fair. This lawsuit argues that, like any other participant in the arena, McKinsey is liable

  for its deeds. McKinsey is liable for its successful efforts to increase OxyContin sales after

  Purdue’s 2007 guilty plea for misbranding the drug. Indeed, McKinsey’s mandate was to increase

  the sales of the drug in light of the fact that Purdue had plead guilty to misbranding, and the owners

  of Purdue now wished to exit the opioid market due to the perceived reputational risks of remaining

  there.

           17.   McKinsey’s task was to thread the needle: to increase OxyContin sales given the

  strictures imposed by the 5-year Corporate Integrity Agreement. This McKinsey did,

  turbocharging8 the sales of a drug it knew fully well was addictive and deadly, while paying at

  least tacit respect to the Corporate Integrity Agreement.

           18.   These managerial acrobatics were necessary for Purdue to seem financially

  attractive enough that a potential buyer would be willing to discount (or even overlook) the

  otherwise obvious risks associated with purchasing the maker of OxyContin. Purdue was the


  6
      See Paul La Monica, Consulting firm McKinsey no longer working with opioid maker Purdue
  Pharma, CNN BUS. (May 24, 2019), https://www.cnn.com/2019/05/24/business/mckinsey-
  purdue-pharma-oxycontin/index.html. The statement was attributed to McKinsey as an entity. No
  individual’s name was attributed.
  7
      See Drew Armstrong, McKinsey No Longer Consulting for Purdue, Ends Opioid Work,
  BLOOMBERG (May 23, 2019), https://www.bloomberg.com/news/articles/2019-05-24/mckinsey-
  no-longer-working-with-purdue-halts-opioid-consulting. While Plaintiff is aware of work
  McKinsey has performed for other opioid manufacturers, this Petition concerns McKinsey’s work
  with Purdue.
  8
      If the description is overbearing, note that it is McKinsey’s own, as described below.


                                                  -6-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 10 of 70




   proverbial hot potato. The Sackler family hired McKinsey to help them hand it to someone else.

   McKinsey obliged, and devised a successful strategy to purposefully increase the amount of

   OxyContin sold in the United States. Their efforts tripled OxyContin sales.

          19.     In the end, of course, the Sacklers never sold Purdue, and no one loaned it money.

   In time, the full scope of the opioid crisis would be clear not only to experts, insiders, and industry

   participants. Along with the rest of nation, Plaintiff is now squarely focused on the crisis.

   II.    JURISDICTION AND VENUE

          20.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

   §1332(d)(2), because: (a) at least one member of the putative Class is a citizen of a state different

   from Defendant McKinsey; (b) the amount in controversy exceeds $5,000,000, exclusive of

   interest and costs; and (c) none of the exceptions under the subsection apply to this action.

          21.     This Court has personal jurisdiction over each Defendant because Plaintiff’s claims

   arise out of, or relate to, Defendant’s contacts with Florida.

          22.     At all times relevant hereto, Defendant engaged in the business of researching,

   designing, and implementing marketing and promoting strategies for various opioid manufacturers

   including Purdue in the State of Florida and the City of Pembroke Pines.

          23.     This Court has jurisdiction over Defendant due to Defendant’s conduct in the City

   of Pembroke Pines and throughout Florida. McKinsey has deliberately engaged in significant acts

   and omissions within the City of Pembroke Pines and other Class Members that has injured its

   residents. Defendant purposefully directed their activities in the City of Pembroke Pines and other

   Class Members and their residents, and the claims arise out of those activities.




                                                    -7-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 11 of 70




           24.     Venue is proper in this District because a substantial part of the events giving rise

   to Plaintiff’s claims occurred in, were directed to, and/or emanated from this District. 28 U.S.C.

   §1391(b).

   III.    PARTIES

           25.     Plaintiff Pembroke Pines is a political subdivision of the State of Florida,

   established pursuant to Fla. Const. Art. VIII, §2, which may sue and plead in its own name.

           26.     Plaintiff Pembroke Pines is responsible for the public health, safety, and welfare of

   its residents, is a citizen of the State of Florida, and has the capacity to sue. Fla. Stat. §166.021.

           27.     Defendant McKinsey & Company, Inc. is a foreign corporation with its principal

   office at 711 Third Avenue, New York, New York 10017. It may be served with process through

   its registered agent, Corporation Service Company, 80 State Street, Albany, New York 12207.

   Additionally, McKinsey maintains an office within the State at Two Brickell City Centre, 78 SW

   7th Street, Suite 1000, Miami, Florida 33130, and is registered to do business in Florida. It may be

   served with process through its registered agent, Corporation Service Company, 201 Hays Street,

   Tallahassee, Florida 32301.

   IV.     FACTUAL ALLEGATIONS

           28.     This lawsuit concerns McKinsey’s work for Purdue and its owner, the Sackler

   family, beginning at least as early as 2004, and in particular McKinsey’s work in the years after

   the 2007 guilty plea relating to Purdue’s sales and marketing strategy for its opioids.

           29.     McKinsey had an ongoing relationship with Purdue beginning at least as early as

   2004 and lasting decades. By June 2009 McKinsey was advising Purdue on precisely the same

   sales and marketing strategy and practices for OxyContin that were the subject of the Corporate




                                                    -8-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 12 of 70




   Integrity Agreement. McKinsey continued this work after the expiration of the Corporate Integrity

   Agreement and at least through November of 2017.

          A.     Purdue Pleads Guilty to Misbranding OxyContin and Is Bound by a
                 Corporate Integrity Agreement

          30.    On May 10, 2007, the Purdue Frederick Company, Purdue’s parent, as well as three

   of Purdue’s officers, pleaded guilty to the misbranding of OxyContin pursuant to various

   provisions of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §301, et seq.

          31.    Purdue admitted that “supervisors and employees, with the intent to defraud or

   mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and diversion,

   and less likely to cause tolerance and withdrawal than other pain medications.”

          32.    Concurrent with the guilty plea by the Purdue Frederick Company, Purdue entered

   into a Corporate Integrity Agreement with the Office of Inspector General of HHS on May 7, 2007.

          33.    Purdue’s compliance obligations under the Corporate Integrity Agreement ran for

   a period of five years, expiring on May 10, 2012.

          34.    Pursuant to the Corporate Integrity Agreement, Purdue was obligated to implement

   written policies regarding its compliance program and compliance with federal health care

   program and Food and Drug Administration requirements, including:

          “selling, marketing, promoting, advertising, and disseminating Materials or
          information about Purdue’s products in compliance with all applicable FDA
          requirements, including requirements relating to the dissemination of information
          that is fair and accurate … including, but not limited to information concerning the
          withdrawal, drug tolerance, drug addiction or drug abuse of Purdue’s products;

          compensation (including salaries and bonuses) for Relevant Covered Persons
          engaged in promoting and selling Purdue’s products that are designed to ensure that
          financial incentives do not inappropriately motivate such individuals to engage in
          the improper promotion or sales of Purdue’s products;

          the process by which and standards according to which Purdue sales representatives
          provide Materials or respond to requests from HCP’s [health care providers] for

                                                 -9-
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 13 of 70




          information about Purdue’s products, including information concerning
          withdrawal, drug tolerance, drug addiction, or drug abuse of Purdue’s products,”
          including “the form and content of Materials disseminated by sales
          representatives,” and “the internal review process for the Materials and information
          disseminated by sales representatives.”

          35.     Purdue was obligated to engage an Independent Review Organization to ensure its

   compliance with the strictures of the Corporate Integrity Agreement, and to file compliance reports

   on an annual basis with the inspector general.

          B.      Purdue Hires McKinsey to Boost Opioid Sales in Light of the
                  Company’s Guilty Plea and Corporate Integrity Agreement

          36.     The Sackler family has owned and controlled Purdue and its predecessors since

   1952. At all times relevant to this Petition, individual Sackler family members occupied either six

   or seven of the seats on Purdue’s board of directors, and at all times held a majority of board seats.

   To advise the board of directors of Purdue was to advise the Sackler family. The interests of the

   Sackler family and the Purdue board of directors, and Purdue itself, as a privately held company,

   are all aligned. Practically, they are indistinguishable.9

                  1.      The Sacklers Distance Themselves from Purdue

          37.     After the 2007 guilty plea, the Sackler family began to reassess its involvement in

   the opioid business. On April 18, 2008, Richard Sackler, then the co-chairman of the board of

   directors along with his uncle, communicated to other family members that Purdue’s business of

   selling OxyContin and other opioids was “a dangerous concentration of risk.” Richard Sackler

   recommended a strategy of installing a loyal CEO of Purdue who would safeguard the interests of



   9
        Craig Landau (“Landau”), soon to become CEO of Purdue, acknowledged in May 2017 that
   Purdue operated with “the Board of Directors serving as the ‘de facto’ CEO.” The future CEO of
   the company, in other words, understood that he would have little practical power despite his new
   title. The owners ran the business.


                                                    - 10 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 14 of 70




   the Sackler family, while at the same time positioning Purdue for an eventual sale by maximizing

   OxyContin sales.

           38.    In the event that a purchaser for Purdue could not be found, Richard stated Purdue

   should “distribute more free cash flow” to the Sacklers. This would have the effect of maximizing

   the amount of money an owner could take out of a business, and is a tacit acknowledgement that

   reinvestment of profits in the business was not a sound financial strategy. It is, in other words, an

   acknowledgement that Purdue’s reputation and franchise was irrevocably damaged, and that

   Purdue’s opioid business was not sustainable in the long term.

           39.    By 2017, with the hope for any acquisition now gone, the Sacklers’ decision to milk

   opioid profits by “distributing more free cash flow” on the way down had its natural effect on

   Purdue. Landau, then the CEO, stated, “the planned and purposeful de-emphasis and

   deconstruction of R&D has left the organization unable to innovate.”

           40.    In fact, in the years after the 2007 guilty plea, Purdue would retain only the absolute

   minimum amount of money within Purdue as possible: $300 million. That amount was required to

   be retained by Purdue pursuant to a partnership agreement with separate company. Otherwise, all

   the money was distributed to the owners.10

           41.    Concurrently, the Sacklers backed away from day-to-day jobs at Purdue. During

   the ongoing investigation that resulted in the 2007 guilty pleas, “several family members who

   worked at Purdue stepped back from their operational roles.”11 In 2003, Richard Sackler himself



   10
      See Jared S. Hopkins, At Purdue Pharma, Business Slumps as Opioid Lawsuits Mount, WALL
   ST. J. (June 30, 2019), https://www.wsj.com/articles/purdue-pharma-grapples-with-internal-
   challenges-as-opioid-lawsuits-mount-11561887120?mod=hp_lead_pos6.
   11
        Barry Meier, Pain Killer 167 (2018).


                                                  - 11 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 15 of 70




   resigned as the president to assume his role of co-chairman. Dr. Kathe Sackler and Jonathan

   Sackler chose to exit their roles as senior vice presidents. Mortimer D.A. Sackler quit being a vice

   president.

              42.   They remained on the board of directors, however.

              43.   At the time Richard Sackler communicated these plans to distance the family from

   Purdue, the Sacklers had already established a second company, Rhodes Pharmaceuticals L.P.

   (“Rhodes”). The Sacklers established Rhodes four months after the 2007 guilty plea.12 Rhodes’

   purpose was to sell generic versions of opioids. It was, in other words, a way for the Sacklers to

   continue to make money off of opioids while separating themselves from Purdue. By 2016, Rhodes

   held a larger share of the opioid market than Purdue. Through Purdue, the Sacklers controlled

   1.7% of the overall opioid market. When combined with Rhodes, however, the Sacklers’ share of

   the overall opioid market was approximately 6% of all opioids sold in the United States.13

                    2.     Purdue Hires McKinsey to Devise and Implement an
                           OxyContin Sales Strategy Consistent with the Sacklers’ Goals

              44.   The Sacklers faced a problem: the need to grow OxyContin sales as dramatically

   as possible so as to make Purdue an attractive acquisition target or borrower, while at the same

   time appearing14 to comply with the Corporate Integrity Agreement.



   12
       Billionaire Sackler family owns second opioid maker, FIN. TIMES (Sept. 9, 2018),
   https://www.ft.com/content/2d21cf1a-b2bc-11e8-99ca-68cf89602132.
   13
        Id.
   14
       As one Purdue executive stated of Purdue’s attitude toward the Corporate Integrity Agreement:
   “They did not listen to their critics and insisted they had just a few isolated problems. After the
   settlement, they didn’t change – the way the sales force was managed and incentivized, everything
   stayed the same.” David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, FIN.
   TIMES (Sept. 9, 2018), https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.


                                                  - 12 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 16 of 70




              45.   Purdue and the Sacklers were well aware of the constraints posed by the

   Agreement. Indeed, during a May 20, 2009 Executive Committee Meeting, the discussion led to

   whether Purdue should have a single sales force marketing all Purdue products, including

   OxyContin, or instead to “create a separate Sales Force for Intermezzo (a sleeping pill) that would

   be comprised of approximately 300 representatives.” John Stewart (“Stewart”), the Sacklers’

   chosen CEO for Purdue at the time, saw an opportunity, and asked if the Corporate Integrity

   Agreement would apply if Purdue were to launch Intermezzo and another Purdue product, Ryzolt

   (a branded version of Tramadol, another narcotic painkiller), using the separate sales force. Might

   the new drug launch fall outside of the Corporate Integrity Agreement,? he asked.15

              46.   It would not, he was told by Bert Weinstein, Purdue’s Vice President of

   Compliance.16

              47.   Given the tension between compliance with the Corporate Integrity Agreement and

   the desire to sell more OxyContin, Purdue needed help.

              48.   Ethan Rasiel, a former McKinsey consultant, has described the typical way

   McKinsey begins working with a client: “An organization has a problem that they cannot solve

   with their internal resources. That’s the most classic way that McKinsey is brought in.”17

              49.   Such was the case with Purdue. Because it did not have the requisite expertise to

   address the problems posed by the Corporate Integrity Agreement internally, Purdue hired

   McKinsey to devise a sales and marketing strategy to increase opioid sales in light of the Corporate


   15
        Purdue Executive Committee Meeting Notes and Actions, at 2 (May 20, 2009).
   16
        Id.
   17
       How McKinsey Became One of the Most Powerful Companies in the World, YOUTUBE (June
   6, 2019), https://www.youtube.com/watch?v=BBmmMj_maII.


                                                  - 13 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 17 of 70




   Integrity Agreement and growing concern about the “concentration of risk” that Purdue’s business

   of selling opioids posed to its owners.

          50.     In short, Purdue would pay money to McKinsey in exchange for McKinsey telling

   the company how to sell as much OxyContin as conceivably possible so that the Sacklers could

   obtain cash to diversify their investment holdings away from Purdue.

          51.     Purdue’s Executive Committee discussed CEO Stewart’s concerns regarding the

   constraints posed by the Corporate Integrity Agreement on May 20, 2009. Within weeks,

   McKinsey was working with Purdue to devise and implement new marketing strategies for

   OxyContin.

          52.     Consistent with their plan to dissociate themselves from the company, the Sacklers

   appointed Stewart as the CEO of Purdue in 2007. The Sacklers viewed Stewart as someone loyal

   to the family. He had previously worked for a division of Purdue in Canada. Stewart’s job was to

   assist the Sacklers with the divestiture or eventual orderly wind-down of Purdue. Stewart was paid

   more than $25 million for his services to Purdue from 2007 through 2013.

          53.     Stewart, as CEO, was in charge of the relationship with McKinsey. He controlled

   workflow to and from McKinsey, and required his personal approval for any work orders with

   McKinsey.

          54.     In addition, Purdue’s Vice President of Corporate Compliance, “responsible for

   developing and implementing policies, procedures, and practices designed to ensure compliance

   with the requirements set forth in the [Corporate Integrity Agreement],” reported directly to

   Stewart.




                                                 - 14 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 18 of 70




          55.     Throughout their relationship, McKinsey routinely obtained information from,

   advised, communicated with, and ultimately worked for the Purdue board of directors, controlled

   by the Sackler family.

          56.     McKinsey would also work in granular detail with the Purdue sales and marketing

   staff, led during the relevant period by Russell Gasdia (“Gasdia”), Vice President of Sales and

   Marketing.

          57.     From as early as June 2009 and continuing at least through July 14, 2014, Purdue

   routinely relied upon McKinsey to orchestrate their sales and marketing strategy for OxyContin.

   The relationship was characterized by ongoing interactions between teams from McKinsey and

   Purdue regarding not only the creation of an OxyContin sales strategy, but also its

   implementation.

          C.      What McKinsey Does: “Consulting Is More than Giving Advice”

          58.     Management consulting is the business of providing solutions to clients. Solutions

   take many forms, depending on the client’s needs. “Management consulting includes a broad range

   of activities, and the many firms and their members often define these practices quite differently.”18

          59.     Broadly speaking, there are two schools of management consulting. “Strategy”

   consulting provides big-picture advice to clients about how they approach their business: how the

   business is structured, which markets to compete in, potential new business lines, and mergers and

   acquisitions. The strategy consultant would provide a plan to the client that the client may choose

   to adopt or not.




   18
       Arthur Turner, Consulting is More Than Giving Advice, HARV. BUS. REV. (Sept. 1982),
   https://hbr.org/1982/09/consulting-is-more-than-giving-advice.


                                                   - 15 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 19 of 70




              60.   “Implementation” consulting is what comes next. If strategy consulting is providing

   advice to a client, “implementation” work is what happens once the client has adopted the

   consultant’s plan. After a client has adopted the strategy consultant’s recommendations, the

   implementation consultant remains in place with the client to actually do the necessary work and

   execute on the plan.

              61.   In his 1982 Harvard Business Review article entitled “Consulting is More Than

   Giving Advice,” Professor Arthur Turner of the Harvard Business School described the then-

   current state of the consulting industry’s attitude toward implementation work: “The consultant’s

   proper role in implementation is a matter of considerable debate in the profession. Some argue that

   one who helps put recommendations into effect takes on the role of manager and thus exceeds

   consulting’s legitimate bounds. Others believe that those who regard implementation solely as the

   client’s responsibility lack a professional attitude, since recommendations that are not

   implemented (or implemented badly) are a waste of money and time. And just as the client may

   participate in diagnosis without diminishing the value of the consultant’s role, so there are many

   ways in which the consultant may assist in implementation without usurping the manager’s job.”19

              62.   A core component of the McKinsey relationship is discretion. “The basis of any

   client relationship with the firm is trust. Companies share their most competitive secrets with

   McKinsey with the understanding that confidentiality is paramount. McKinsey consultants aren’t

   even supposed to tell their own spouses about their client work.”20




   19
        Id.
   20
        McDonald, The Firm, at 308.


                                                   - 16 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 20 of 70




              63.   Although McKinsey has historically been regarded as a “strategy” consulting firm,

   by the time it was working with Purdue, implementation services were a core component of the

   overall suite of services that McKinsey provided within the “transformational relationship”

   McKinsey developed with its clients.21

              64.   Describing McKinsey’s approach to implementation, one McKinsey consultant

   stated, “On some of the most successful engagements I’ve seen, you can’t even tell the difference

   between a McKinsey team member and one of our clients because we’re working that cohesively

   together.”22

              65.   Another McKinsey Senior Implementation Coach described McKinsey’s approach:

   “We’re in there interacting with every element of that organization, from the welders or mechanics

   on the front line, all the way up to the board of directors.”23

              66.   In the broadest of generalities, then, McKinsey’s business model, as a provider of

   strategy and implementation consulting services, is to partner with clients to pursue business

   objectives identified by McKinsey. Once the objective is identified, the client and McKinsey then

   engage in concerted action as a seamless and cohesive unit in order to implement the necessary

   means to achieve those objectives for the client.




   21
       For    McKinsey’s      own      description     of its implementation  services,           see
   https://www.mckinsey.com/business-functions/mckinsey-accelerate/how-we-help-
   clients/implementation (last visited Jan. 5, 2021).
   22
       McKinsey       on     Implementation,  YOUTUBE                     (Apr.      30,       2017),
   https://www.youtube.com/watch?v=rEQOGVpl9CY.
   23
        Id.


                                                   - 17 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 21 of 70




           67.    Indeed, long after McKinsey’s advice to Purdue was accepted and deployed as the

   theme of Purdue’s 2014 national sales strategy, McKinsey remained with Purdue to assure proper

   implementation of McKinsey’s strategies to maximize OxyContin sales.

           D.     Purdue Relies on McKinsey

           68.    McKinsey is not hired to give casual advice. They are a corporate mandarin elite,

   likened to the Marines or the Jesuits.24 United States Senator Mitt Romney, during his presidential

   campaign in 2012, told the editorial board of the The Wall Street Journal that as president he would

   approach reducing the size of the government by hiring McKinsey. A former consultant himself,

   Romney stated, “So I would have … at least some structure that McKinsey would guide me to put

   in place.” In response to audience surprise, Romney said, “I’m not kidding. I would probably bring

   in McKinsey.”25

           69.    McKinsey is not cheap, either. A client does not choose to pay McKinsey unless it

   expects to receive advice it could not have obtained within its own organization. McKinsey offers

   solutions to clients facing challenges they feel they cannot adequately address on their own. In

   2008, McKinsey’s revenue was $6 billion.

                  1.      The Transformational Relationship

           70.    McKinsey has long touted the notion of the “transformational relationship.” It is

   the goal of every client relationship McKinsey develops, and, McKinsey argues, the best way to

   extract value from a client’s use of McKinsey’s services.



   24
       Said one former McKinsey partner to BusinessWeek in 1986: “There are only three great
   institutions left in the world: The Marines, the Catholic Church, and McKinsey.” McDonald, The
   Firm, at 165.
   25
        McDonald, The Firm, at 1.


                                                  - 18 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 22 of 70




            71.     At its core, the “transformational relationship” is long-term. It is the antithesis of a

   one-off contract wherein McKinsey performs one discreet project for a client and then concludes

   its business. Rather, “once McKinsey is inside a client, its consultants are adept at artfully creating

   a feedback loop through their work that purports to ease executive anxiety but actually creates

   more of it.”26 The long term result can be “dependence” on the McKinsey consultants.

            72.     This strategy of insinuating itself into all aspects of its clients’ business proved

   enormously successful for McKinsey over the years. It was a strategy McKinsey encouraged its

   consultants to take with clients to great effect:

            The sell worked: Once ensconced in the boardrooms of the biggest corporate
            players in the world, McKinsey rarely left, ensuring a steady and growing flow of
            billings for years if not decades. In 2002, for example, BusinessWeek noted that at
            that moment, the firm had served four hundred clients for fifteen years or more.27

            73.     Purdue was no different. McKinsey counted Purdue as a client at least as early as

   2004. The precise duration of the relationship between McKinsey and Purdue and its owners has

   not been ascertained, although it is known that McKinsey worked with Purdue for years before

   Purdue’s parent and officers first pleaded guilty to misbranding OxyContin in 2007, and that by

   June 2009 McKinsey was actively working with Purdue to increase OxyContin sales in light of


   26
       Id. at 6. Purdue provides a fine example of this feedback loop in action. In 2008, when
   McKinsey was advising Purdue regarding Risk Evaluation and Mitigation Strategies (REMS) for
   OxyContin required by the FDA, McKinsey partner Maria Gordian wrote to fellow partners Martin
   Elling (“Elling”) and Rob Rosiello (“Rosiello”) regarding progress in the “REMS work” as well
   as “Broader Strategy work.” Regarding the latter, Gordian noted that Purdue board members
   Jonathan Sackler and Peter Boer “basically ‘blessed’ [Landau] to do whatever he thinks is
   necessary to ‘save the business.’. . . I believe there is a good opportunity to get another project
   here.” (emphasis added).

       Indeed, after the REMS work was completed, McKinsey continued to work on “Broader
   Strategy work” for another decade.
   27
        Id. at at 136.


                                                       - 19 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 23 of 70




   that guilty plea and its accompanying Corporate Integrity Agreement. The work continued through

   at least 2018.

          74.       McKinsey partner Maria Gordian, in her March 26, 2009 “EY 2009 Impact

   Summary” internal report to McKinsey Director Olivier Hamoir and McKinsey’s Personnel

   Committee, recounted her accomplishments that year on the Purdue account. The document is an

   annual self-assessment produced by McKinsey partners. In it, Gordian described the state of firm’s

   relationship for Purdue:

          With client work extending through the 3rd quarter, and several additional proposals
          in progress, we continue to expand the depth and breadth of our relationships at
          Purdue. We look forward to deepening our relationships with the Sackler family
          and serving them on key business development issues, and to expanding our
          relationship with [John] Stewart and other members of the senior management
          team.

          75.       McKinsey staffed at least 36 known consultants to Purdue, from senior partners all

   the way down through engagement managers to entry-level associates. Throughout the unfolding

   of the nationwide opioid crisis that only continued to worsen after the 2007 guilty plea, McKinsey

   remained steadfast alongside the Sacklers and Purdue every step of the way. The mea culpas would

   come only later.

          E.        McKinsey Delivers

          76.       By 2009, McKinsey was working with its long-time client to craft and implement

   a sales and marketing plan to increase OxyContin sales in light of the Corporate Integrity

   Agreement and the diminishing outlook for Purdue.

          77.       In June 2009, McKinsey advised Purdue senior management, including Landau,

   then the Chief Medical Officer (“CMO”) and future CEO, regarding a variety of strategies to

   increase Purdue’s opioid sales that were developed using McKinsey’s expertise and proprietary

   approaches to problem solving.

                                                  - 20 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 24 of 70




                   1.      Granular Growth

           78.     McKinsey prides itself on certain managerial techniques it professes to have

   detailed knowledge of and expertise in deploying. These techniques are generally applicable to

   problems encountered by many businesses; they are conceptual frameworks that McKinsey

   deploys when tasked with solving a problem for a client.

           79.     After the first guilty plea, the Sacklers desired dramatic, short-term growth of

   Purdue’s opioid sales so as to increase the company’s attractiveness as an acquisition target or

   borrower while allowing the Sacklers to take money out of the company. One service McKinsey

   offers to its clients is to tell them how to grow.

           80.     In order to identify growth opportunities for a client, McKinsey espouses a

   “granular” approach to identifying which subsets of the client’s existing business are the sources

   of growth and exploiting them for all they are worth. In August 2008, McKinsey Directors Patrick

   Viguerie and Sven Smit, together with Mehrdad Baghai, published a treatise on the matter: The

   Granularity of Growth: How to Identify the Sources of Growth and Drive Enduring Company

   Performance (2008). “The key is to focus on granularity, to breakdown big-picture strategy into

   its smallest relevant components.” 28

           81.     Previously, in an article in the McKinsey Quarterly (coincidentally published the

   same month that Purdue pled guilty), the authors explained:

           Our research on revenue growth of large companies suggest that executives should
           ‘de-average’ their view of markets and develop a granular perspective on trends,
           future growth rates, and market structures. Insights into subindustries, segments,
           categories, and micromarkets are the building blocks of portfolio choice.


   28
       The granularity of growth, Book Excerpt, McKinsey & Co. (Mar. 1, 2008),
   https://www.mckinsey.com/business-functions/strategy-and-corporate-finance/our-insights/the-
   granularity-of-growth.


                                                    - 21 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 25 of 70




              Companies will find this approach to growth indispensable in making the right
              decisions about where to compete.29

              82.    Additionally, McKinsey encouraged a granular assessment of the geography of

   corporate growth. “The story gets more precise as we disaggregate the company’s performance on

   the three growth drivers in 12 product categories for five geographic regions.”30

              83.    One can imagine this strategy applied to a seller of, say, cartons of milk. If

   McKinsey were to perform an analysis of the milk seller’s sales and marketing and discovers that

   the profit margin on milk cartons sold to university cafeterias in dairy-producing states is much

   greater than the margin on cartons sold at convenience stores in the southwest, and further that the

   milk seller has previously devoted equal amounts of time and resources selling to both university

   cafeterias and convenience stores; then McKinsey would likely advise the client to deploy

   additional resources towards selling milk to university cafeterias in dairy-producing states.

   McKinsey’s “granular” approach to the milk seller’s business channels has identified a way to

   increase higher margin sales, leading to newfound growth for the client.

              84.    Rather than milk, McKinsey deployed this strategy on OxyContin, a controlled

   substance, after its manufacturer pled guilty to misrepresenting the addictive and deadly properties

   of the drug.

                     2.     “Identifying Granular Growth Opportunities for OxyContin”

              85.    McKinsey’s granular analysis of Purdue’s OxyContin sales efforts led to the

   implementation of a number of strategies to sell more pills.


   29
       Mehrdad Baghai et al., The granularity of growth, MCKINSEY Q. (May 1,2007),
   https://www.mckinsey.com/featured-insights/employment-and-growth/the-granularity-of-
   growth.
   30
        Id.


                                                  - 22 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 26 of 70




          86.    By January 2010, McKinsey informed Purdue that, in accordance with the tenants

   of its granular growth analysis, Purdue could generate “$200,000,000 to $400,000,000” in

   additional annual sales of OxyContin by implementing McKinsey’s strategies.

          87.    In June of 2012, Stewart assigned McKinsey to “understand the significance of

   each of the major factors affecting OxyContin’s sales.”

          88.    This McKinsey did in excruciatingly granular detail, analyzing each sales channel

   for Purdue’s opioids for weaknesses and opportunities. For instance, McKinsey informed the

   Sacklers that “deep examination of Purdue’s available marketing purchasing data shows that

   Walgreens has reduced its units by 18%.” Further, “the Walgreens data also shows significant

   impact on higher OxyContin doses.” In order to counter these perceived problems, McKinsey

   suggested that Purdue’s owners lobby Walgreens specifically to increase sales. It also suggested

   the establishment of a direct-mail specialty pharmacy so that Purdue could circumvent Walgreens

   and sell directly to Walgreens’ customers. In addition, McKinsey suggested the use of opioid

   savings cards distributed in neighborhoods with Walgreens locations to encourage the use of

   Purdue’s opioids despite Walgreens actions.

          89.    The themes of McKinsey’s work would be crystallized in a series of presentations

   and updates made to the Sackler family and Purdue’s board of directors in the summer of 2013

   entitled “Identifying Granular Growth Opportunities for OxyContin.”

                         a.     Marketing – Countering Emotional Messages

          90.    From the outset of McKinsey’s known work for Purdue, the work was grim. In June

   of 2009, McKinsey teamed with Purdue’s CMO (and current CEO) Landau and his staff to discuss

   how best to “counter emotional messages from mothers with teenagers that overdosed in [sic]

   OxyContin.”


                                                 - 23 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 27 of 70




          91.     Months later, McKinsey advised Purdue to market OxyContin based on the false

   and misleading notion that the drug can provide “freedom” and “peace of mind” for its users, and

   concomitantly reduce stress and isolation.

          92.     These marketing claims were tailored to avoid any pitfalls that the Corporate

   Integrity Agreement might hold. While nonetheless false and misleading, these claims regarding

   “freedom” and “peace of mind” of OxyContin users were narrowly tailored in order to avoid

   representations regarding “the withdrawal, drug tolerance, drug addiction or drug abuse of

   Purdue’s products,” as specified in Section III.B.2.c of the Corporate Integrity Agreement.

          93.     Purdue’s marketing materials from that time period are illustrative of the

   approach:31




   31
       State of Tenn. v. Purdue Pharma L.P., No. 1-173-18, Complaint at ¶24 (Tenn. Cir. Ct. May
   15, 2018).


                                                 - 24 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 28 of 70




          94.     In addition, McKinsey suggested the tactic of “patient pushback,” wherein

   McKinsey and Purdue would foment patients to directly lobby their doctors for OxyContin when

   those physicians expressed reservations regarding the administration of Purdue’s opioids.

                          b.     Targeting – Selling More OxyContin to Existing High
                                 Prescribers

          95.     Perhaps the key insight McKinsey provided was, using its granular approach, to

   identify historically large prescribers and target ever more sales and marketing resources on them.

          96.     On January 20, 2010, Purdue’s board of directors was informed of the ongoing

   work McKinsey was performing concerning a new “physician segmentation” initiative whereby

   McKinsey would analyze the opioid prescribing patterns of individual physicians to identify those

   that had historically been the highest prescribers. McKinsey then worked with Purdue’s sales and

   marketing staff to specifically target those prescribers with a marketing blitz to encourage even

   further prescribing.

          97.     Purdue trained its sales force in tactics to market to these high prescribers based on

   McKinsey’s insights and designed in conjunction with McKinsey.

          98.     Many of the historically highest prescribers of OxyContin – those same individuals

   that McKinsey urged Purdue to target for ever more prescriptions – had prescribed Purdue’s

   OxyContin before the 2007 guilty plea, and had already been subjected to Purdue’s

   misrepresentations regarding OxyContin that were the subject of that guilty plea.

          99.     McKinsey identified these physicians – those that had already been influenced by

   Purdue’s misrepresentations and were thus already high prescribers – as optimal targets for a

   massive marketing push to sell more OxyContin.

          100.    McKinsey worked assiduously with Purdue over many years to continually refine

   this approach, and required ever-more granular data for its analysis. More than three years after

                                                  - 25 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 29 of 70




   the initial introduction of the physician segmentation initiative, McKinsey requested, and Purdue

   provided, “prescriber-level milligram dosing data” so that they could further analyze the individual

   amounts of OxyContin prescribed by individual physicians.

          101.    At the same time, it requested this “prescriber-level milligram dosing data” from

   Purdue, McKinsey urged the Sacklers to strictly manage the target lists of each sales representative

   to assure that the maximum amount of each sales representative’s time was spent with the most

   attractive customers.

          102.    On July 23, 2013, Purdue’s board of directors discussed concerns about “the decline

   in higher strengths” of Purdue’s opioids as well as an observed decline in “tablets per Rx.” In order

   to assure that the threat to OxyContin sales growth be addressed, McKinsey was assigned “to

   actively monitor the number and size of opioid prescriptions written by individual doctors.”

          103.    In unveiling of Project Turbocharge to Purdue and the Sacklers, McKinsey stated

   that the most prolific OxyContin prescribers wrote “25 times as many OxyContin scripts” as less

   prolific prescribers, and urged Purdue and the Sacklers to “make a clear go-no go decision to

   ‘Turbocharge the Sales Engine’” by devoting substantial capital toward McKinsey’s plan.

          104.    McKinsey also stated that increased numbers of visits by sales representatives to

   these prolific prescribers would increase the number of opioid prescriptions that they would write.

          105.    By November 2013, McKinsey had obtained the physician-level data they had

   previously requested, and continued to study ways to sell additional OxyContin prescriptions by

   refining and targeting the sales pitch to them. The Purdue board of directors was kept apprised of

   McKinsey’s progress.




                                                  - 26 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 30 of 70




                          c.     Titration – Selling Higher Doses of OxyContin

          106.    McKinsey understood that the higher the dosage strength for any individual

   OxyContin prescription, the greater the profitability for Purdue. Of course, higher dosage strength,

   particularly for longer periods of use, also contributes to opioid dependency, addiction, and abuse.

   Nonetheless, McKinsey advised Purdue to focus on selling higher strength dosages of OxyContin.

          107.    Consistent with its granular growth analysis, as early as October 26, 2010

   McKinsey advised the Sacklers and the Purdue board of directors that Purdue should train its sales

   representatives to “emphasiz[e] the broad range of doses,” which would have the intended effect

   of increasing the sales of the highest (and most profitable) doses of OxyContin.

          108.    McKinsey’s work on increasing individual prescription dose strength continued

   throughout the time period McKinsey worked with Purdue. The Sacklers were informed on July

   23, 2013, that Purdue had identified weakness in prescribing rates among the higher doses of

   OxyContin, and reassured the Sacklers that “McKinsey would analyze the data down to the level

   of individual physicians” in order to study ways to maximize the sales of the highest-dose

   OxyContin pills.

          109.    Purdue implemented McKinsey’s suggestions through adopting the marketing

   slogan to “Individualize the Dose,” and by 2013 encouraged its sales representatives to “practice

   verbalizing the titration message” when selling Purdue’s opioids to prescribers.

                          d.     Covered Persons – Sales Quotas and Incentive
                                 Compensation

          110.    McKinsey urged the use of quotas and bonus payments to motivate the sales force

   to sell as many OxyContin prescriptions as possible.

          111.    Notably, this behavior was contemplated by the 2007 Corporate Integrity

   Agreement, which required Purdue to implement written policies regarding “compensation

                                                  - 27 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 31 of 70




   (including salaries and bonuses) for [sales representatives] engaged in promoting and selling

   Purdue’s products that are designed to ensure that financial incentives do not inappropriately

   motivate such individuals to engage in the improper promotion or sales of Purdue’s products.”

   (emphasis added).

          112.    By 2010, Purdue had implemented a four-year plan, consistent with McKinsey’s

   strategy, to dramatically increase the quota of required annual sales visits by Purdue sales

   representatives to prescribers. The quota was 545,000 visits in 2010; 712,000 visits in 2011;

   752,000 in 2012; and 744,000 visits in 2013.

          113.    On August 8, 2013, as part of their “Identifying Granular Growth Opportunities for

   OxyContin” presentation, McKinsey urged the Sacklers to “establish a revenue growth goal (e.g.,

   $150M incremental stretch goal by July 2014) and set monthly progress reviews with CEO and

   Board.”

          114.    In its “Identifying Granular Growth Opportunities for OxyContin” presentation to

   the Purdue board of directors in July 2013, McKinsey nonetheless urged Purdue, in addition to

   increasing the focus of the sales force on the top prescribers, to also increase the overall quotas for

   sales visits for individual sales representatives from 1,400 to 1,700 annually.

          115.    In 2013, McKinsey identified one way that Purdue could squeeze more productivity

   out of its sales force: by slashing one third of the time devoted to that Purdue devoted to training

   its sales force (from 17.5 days per year to 11.5 days):




                                                   - 28 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 32 of 70




          116.    By eliminating one third of the amount of time sales representatives were required

   to be in training, McKinsey projected that Purdue could squeeze an additional 5% of physical calls

   per day out of its newly less-trained sales force.

          117.    Additionally, McKinsey advised Purdue on how to craft incentive compensation

   for the sales representatives, who were Covered Persons pursuant to the Corporate Integrity

   Agreement. McKinsey knew that, combined with the strictures of sales quotas and less training for

   the sales force, bonus/incentive compensation to the sales representatives based on the number of

   OxyContin prescriptions the representative produced could be a powerful driver of incremental

   OxyContin sales.

                          e.      Increasing the Overall Size of the Opioid Market: the
                                  Larger the Pie, the Larger the Slice

          118.    Consistent with McKinsey’s mandate, Purdue incentivized its sales staff “to

   increase not just sales of OxyContin but also generic versions of extended release oxycodone.”


                                                   - 29 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 33 of 70




   Typically, one would not wish to encourage the sales of generic competitors that offer a similar

   product to your own. If, however, your goal is to position a company so as to look like an attractive

   acquisition target, the growth of the overall opioid market is just as important as one’s own market

   share: “Whereas pharma salespeople are usually compensated based on their ability to grow sales

   of a particular medicine, part of the bonus for Purdue’s staff was calculated in relation to the size

   of the overall market.”32

          119.    Notably, this notion that the size of a company’s market share is not as important

   as the size of the overall market in which it competes is a core insight of McKinsey’s granular

   approach to identifying corporate growth opportunities. Describing their authors’ conclusions in

   The Granularity of Growth, McKinsey stated, “One of their most surprising conclusions is that

   increased market-share is seldom a driver of growth. They contend, instead, that growth is driven

   by where a company chooses to compete: which market segments it participates in … the key is

   to focus on granularity, to breakdown big-picture strategy into its smallest relevant components.”33

          120.    In other words, “Purdue’s marketing force was indirectly supporting sales of

   millions of pills marketed by rival companies.”34 “It’s the equivalent of asking a McDonald’s store




   32
      See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, FIN. TIMES
   (Sept. 9, 2018), https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.
   33
       The granularity of growth, Book Excerpt, McKinsey & Co. (Mar. 1, 2008),
   https://www.mckinsey.com/business-functions/strategy-and-corporate-finance/our-insights/the-
   granularity-of-growth.
   34
      See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, FIN. TIMES
   (Sept. 9, 2018), https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.


                                                  - 30 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 34 of 70




   manager to grow sales of Burger King and KFC,” stated a government official with the HHS.35

   McKinsey designed this plan.36

              F.     Transformation: Purdue Implements McKinsey’s Strategies

              121.   As early as September 11, 2009, McKinsey told Purdue that it could generate $200

   million to $400 million in additional annual sales of OxyContin by implementing McKinsey’s

   strategy based on the opportunities its granular growth analysis had identified. McKinsey reiterated

   its assurances regarding the hundreds of millions of dollars of additional OxyContin sales on

   January 20, 2010.

              122.   Purdue accepted and, with McKinsey’s ongoing assistance, implemented

   McKinsey’s strategies for selling and marketing OxyContin.

              123.   For instance, in January 2010, Purdue was training its sales and marketing force on

   the new sales tactics based on a “physician segmentation” initiative that McKinsey urged. The

   strategy developed as a result of McKinsey’s granular analysis of OxyContin sales channels. The



   35
        Id.
   36
       Worth noting is that this strategy of increasing overall opioid sales directly benefitted the
   Sacklers through their ownership of Rhodes See infra, ¶35. Especially worth noting is that this
   strategy also benefitted McKinsey’s other opioid clients, such as Johnson and Johnson. See infra,
   ¶145. “They have a huge amount of inside information, which raises serious conflict issues at
   multiple levels,” stated a former consultant, referring to McKinsey’s influential role as advisor to
   multiple participants in a given industry, such as opioid manufacturing. It “puts them in a kind of
   oligarchic position.” Michelle Celarier, The Story McKinsey Didn’t Want Written, INSTITUTIONAL
   INV. (July 8, 2019), https://www.institutionalinvestor.com/article/b1g5zjdcr97k2y/The-Story-
   McKinsey-Didn-t-Want-Written.

      For example, in an August 15, 2013 presentation to Purdue management entitled “Identifying
   OxyContin Growth Opportunities,” McKinsey noted that “McKinsey’s knowledge of the ways
   other pharma companies operate suggests Purdue should reassess the roles of MSL and HECON
   Groups – and further drive the salesforce to be more responsive to formulary coverage changes.”
   (emphasis added).


                                                    - 31 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 35 of 70




   initiative sought to identify the most prolific OxyContin prescribers and then devote significant

   resources towards convincing those high prescribers to continue to prescribe ever more

   OxyContin, in higher doses, for longer times, to ever more patients.

          124.    On January 20, 2010, the Purdue board of directors was informed of the progress

   in implementing McKinsey’s “physician segmentation” initiative.

          125.    This collaboration would continue over the course of the relationship between

   Purdue and McKinsey.

          126.    During the time that McKinsey was advising Purdue, Purdue deliberately

   minimized the importance of the Corporate Integrity Agreement. In 2008, Carol Panara joined the

   Purdue sales force from rival Novartis. She would stay with the company until 2013, during which

   time McKinsey was responsible for increasing OxyContin sales at Purdue, and culminating with

   the implementation of McKinsey’s “Project Turbocharge,” beginning September 2013.

          127.    Ms. Panara stated that the 2007 guilty plea was deliberately minimized by the

   company in presentations to its sales staff: “They said, ‘we were sued, they accused us of mis-

   marketing, but that wasn’t really the case. In order to settle it and get it behind us we paid a fine.’

   You had the impression they were portraying it as a bit of a witch hunt.”37 (Purdue and its

   executives paid $634.5 million in fines.)

          128.    Consistent with McKinsey’s mandate, McKinsey devised methods for sales staff to

   sell OxyContin to doctors while at the same time maintaining technical compliance with the

   Corporate Integrity Agreement: Ms. Panara stated that, though she was told she could not flatly

   claim that OxyContin was better or safer than other opioids, “she was trained to talk about products


   37
      See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, FIN.TIMES
   (Sept. 9, 2018), https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.


                                                   - 32 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 36 of 70




   in ways that implied that it was safer.” She might tout OxyContin’s 12-hour formulation to a

   prescriber. “You could say that with a shorter-acting medication that wears off after six hours,

   there was a greater chance the patient was going to jump their dosing schedule and take an extra

   one a little earlier. We couldn’t say [it was safer], but I remember we were told that doctors are

   smart people, they’re not stupid, they’ll understand, they can read between the lines.”38

                     1.     Project Turbocharge

              129.   In 2013, the year after the Corporate Integrity Agreement expired, McKinsey urged

   a number of transformational sales and marketing tactics that would further boost OxyContin sales.

   McKinsey described these tactics to the Purdue board of directors in a series of updates entitled

   “Identifying Granular Growth Opportunities for OxyContin” in July and August of 2013.

              130.   McKinsey dubbed their overall sales and marketing strategy for Purdue “Project

   Turbocharge,” and urged the Sackler family and the board of directors to adopt it. Specifically,

   McKinsey urged the board of directors to “make a clear go-no go to ‘Turbocharge the Sales

   Engine.’”

              131.   The Sacklers were impressed with McKinsey’s work. On August 15, 2013, Richard

   Sackler emailed Mortimer D.A. Sackler, “the discoveries of McKinsey are astonishing.”

              132.   Eight days later, on August 23, 2013, McKinsey partners met with the Sackler

   family – not the Purdue board of directors – in order to pitch Project Turbocharge. Dr. Arnab

   Ghatak (“Ghatak”), one of the McKinsey partners leading the Purdue account, recounted the

   meeting to fellow partner Elling in an email exchange: “[T]he room was filled only with family,

   including the elder statesman Dr. Raymond [Sackler] . . . We went through exhibit by exhibit for



   38
        Id.


                                                   - 33 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 37 of 70




   about 2 hrs . . . They were extremely supportive of the findings and our recommendations . . . and

   wanted to strongly endorse getting going on our recommendations.”

           133.     Elling, a co-leader of the Purdue account, remarked in the same email

   correspondence that McKinsey’s “findings were crystal clear to” the Sacklers, and that the

   Sacklers “gave a ringing endorsement of ‘moving forward fast.’”

           134.     As a result of the Sackler family endorsement of McKinsey’s proposals, the

   following      month   Purdue   implemented    Project   Turbocharge    based   on   McKinsey’s

   recommendations. In adopting “Project Turbocharge,” Purdue acknowledged the improper

   connotations of the name, and re-christened the initiative they decidedly was more anodyne “E2E:

   Evolve to Excellence.”39

           135.     Evolve to Excellence (“E2E”) was the theme of Purdue’s 2014 National Sales

   Meeting.

           136.     CEO Stewart also told sales staff that board member Paolo Costa was a “champion

   for our moving forward with a comprehensive ‘turbocharge’ process,” referring to McKinsey’s

   plan.

           137.     After Purdue adopted McKinsey’s recommendations, McKinsey continued to work

   with Purdue sales and marketing staff reporting to Gasdia during Purdue’s implementation of

   McKinsey’s recommendations.




   39
       Regarding the name change, CEO Stewart wrote to McKinsey partners Rosiello and Ghatak
   on August 15, 2013: “Paolo Costa was especially engaged in the discussion and he (among others)
   will be a champion for our moving forward with a comprehensive ‘turbocharge’ process – though
   we do need to find a better and more permanently appropriate name.” (emphasis added).


                                                 - 34 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 38 of 70




             138.   In fact, the entire E2E initiative was overseen by McKinsey and some Purdue

   executives, who together comprised the E2E Executive Oversight Team and Project Management

   Office.

             139.   At the same time, the Sacklers were kept informed of the implementation of

   McKinsey’s OxyContin strategy. According to a September 13, 2013 board agenda, the board of

   directors discussed with the Sacklers the ongoing implementation of McKinsey’s sales tactics.

             140.   McKinsey’s Project Turbocharge, now re-named Evolve to Excellence, called for

   a doubling of Purdue’s sales budget. Under McKinsey’s prior tutelage, Purdue’s promotional

   spending had already skyrocketed. McKinsey’s influence on Purdue’s operations after the 2007

   guilty plea is stark:




             141.   At the time of McKinsey’s first known work for Purdue, Purdue spent

   approximately $5 million per quarter on sales and marketing. By the time McKinsey’s Project


                                                - 35 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 39 of 70




   Turbocharge had been implemented, total quarterly sales and marketing spending at Purdue

   exceeded $45 million per quarter, an increase of 800%.

          142.      Project Turbocharge continued despite the arrival of a new CEO at Purdue. On

   January 17, 2014, new CEO Mark Timney received reports from McKinsey emphasizing that, in

   order to increase profits, Purdue must again increase the number of sales visits to “high-value”

   prescribers, i.e., those that prescribe the most OxyContin.40

          143.      McKinsey also urged, consistent with their granular approach, that sales

   representatives devote two-thirds of their time to selling OxyContin and one-third of their time

   selling Butrans, another Purdue product. Previously, the split had been fifty-fifty.

          144.      Purdue implemented McKinsey’s suggestion.

          G.        McKinsey’s Efforts Triple OxyContin Sales

          145.      Purdue got what it wanted out of McKinsey. Between the years of 2008 through

   2016, Purdue distributed in excess of $4 billion to the Sackler family, with $877 million distributed

   in 2010 alone.




   40
       In fact, recent deposition testimony suggests McKinsey may have even been responsible for
   the fact that Timney was given the CEO job at Purdue in the first place. On October 30, 2020,
   Timney provided the following testimony:

          Q:        Are you familiar with McKinsey & Company?

                    A: I decline to answer on the ground that I may not be compelled to be a
                    witness against myself in any proceeding.

                    Q: Did individuals at McKinsey assist you in getting hired as the CEO of
                    Purdue?

                    A: I decline to answer on the ground that I may not be compelled to be a
                    witness against myself in any proceeding. (emphasis added).


                                                  - 36 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 40 of 70




              146.   These distributions would not have been possible without the McKinsey’s work

   dramatically increasing OxyContin sales.

              147.   The Sacklers were aware of the value McKinsey provided: on December 2, 2013,

   CEO Stewart informed Kathe Sackler and Vice President of Sales and Marketing Gasdia Project

   Turbocharge “was already increasing prescriptions and revenue.” Crucially, these results were

   already being realized before the strategy was fully deployed as the theme of the 2014 National

   Sales Meeting.

              148.   McKinsey’s contributions to Purdue’s growth after 2007 are remarkable.

   OxyContin sales should have naturally declined: the Department of Justice identified OxyContin

   sales that were illegitimate because of Purdue’s conduct, and the Inspector General of HHS entered

   into a Corporate Integrity Agreement whereby Purdue was monitored to assure that those sales did

   not continue.

              149.   In 2007, the year of Purdue’s guilty plea, net sales of OxyContin totaled

   approximately $1 billion.41

              150.   The guilty plea “did little to stem Purdue’s blistering growth rate.” In fact, by 2010,

   after McKinsey was advising Purdue on how to maximize sales, OxyContin sales exceeded $3

   billion: a tripling of revenue from OxyContin sales.42




   41
      See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, FIN. TIMES
   (Sept. 9, 2018), https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c.
   42
        Id.


                                                     - 37 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 41 of 70




          151.    Under McKinsey’s guidance, OxyContin would reach their all-time peak in 2013,

   the year McKinsey proposed, and Purdue adopted, Project Turbocharge.43 That OxyContin sales

   peaked in 2013 is especially notable, given that overall opioid prescriptions had already peaked

   three years earlier, in 2010.44 McKinsey’s efforts added a final boost to OxyContin sales before

   the eventual unraveling, and Purdue’s decision, in the end, to cease marketing the drug.

          152.    By 2018, with OxyContin sales in their inexorable decline, Purdue announced that

   it would cease sending sales representatives to healthcare providers to promote OxyContin. The

   ranks of sales representatives were cut back to 200 people – the approximate size of Purdue’s sales

   staff prior to the initial launch of OxyContin.

          153.    In 2014, according to Purdue, there were 5.4 million OxyContin prescriptions

   written, 80% for twelve-hour dosing. Of those prescriptions, more than half were for doses greater

   than 60 milligrams per day.

          H.      McKinsey Knew

          154.    McKinsey has long maintained a Pharmaceuticals and Medical Products (“PMP”)

   industry practice group dedicated to working with pharmaceutical companies. In 2003, when

   McKinsey’s relationship with Purdue began, the PMP group was led by Michael Pearson

   (“Pearson”). Pearson worked for McKinsey for 23 years and was a member of the firm’s




   43
       Phil McCausland & Tracy Connor, OxyContin maker Purdue to stop promoting opioids in light
   of epidemic, NBC NEWS (Feb. 10, 2018), https://www.nbcnews.com/storyline/americas-heroin-
   epidemic/oxycontin-maker-purdue-stop-promoting-opioids-light-epidemic-n846726.
   44
       Gery P. Guy Jr, et al., Vital Signs: Changes in Opioid Prescribing Patterns in the United States,
   2006-2015,        MORB.            MORTAL        WKLY.        REP.       (July        7,      2017),
   https://www.cdc.gov/mmwr/volumes/66/wr/mm6626a4.htm.


                                                     - 38 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 42 of 70




   shareholder council (McKinsey’s equivalent of a board of directors) in addition to leading PMP

   before departing McKinsey in 2008 to helm Valeant Pharmaceuticals.45

          155.    Pearson stated, “At McKinsey pharmaceuticals was one of our biggest industry

   groups.”46 Pearson was “not the quintessential suave and intellectual McKinsey partner. He was

   loud and profane and was seen, in the words of one former colleague, as ‘sharp-edged and sharp

   elbowed.’”47

          156.    Under his leadership, McKinsey’s knowledge and expertise in the pharmaceutical

   industry was significant. By 2009, McKinsey described its capabilities: “We have an unparalleled

   depth of both functional and industry expertise as well as breadth of geographical reach. Our scale,

   scope, and knowledge allow us to address problems that no one else can. At heart, we are a network

   of people who are passionate about taking on immense challenges that matter to leading

   organizations, and often, to the world.”

          157.    In 2012, while advising Purdue, McKinsey described its health care capabilities

   thusly: “Indeed, there is a doctor in the house. We have more than 1,700 consultants with

   significant healthcare experience, including more than 150 physicians and 250 consultants with



   45
       John Gapper, McKinsey’s fingerprints are all over Valeant, FIN. TIMES (Mar. 23, 2016),
   https://www.ft.com/content/0bb37fd2-ef63-11e5-aff5-19b4e253664a.

       Notably, Rosiello, a McKinsey partner who was a co-lead of the Purdue account, went on to
   join Pearson at Valeant Pharmaceuticals in 2015 as Chief Financial Officer.
   46
       Michael Peltz, Mike Pearson’s New Prescription for the Pharmaceuticals Industry,
   INSTITUTIONAL                  INV.                (Sept.             3,               2014),
   https://www.institutionalinvestor.com/article/b14zbjfm8nf1c4/mike-pearsons-new-prescription-
   for-the-pharmaceuticals-industry.
   47
       John Gapper, McKinsey’s fingerprints are all over Valeant, FIN. TIMES (Mar. 23, 2016),
   https://www.ft.com/content/0bb37fd2-ef63-11e5-aff5-19b4e253664a.


                                                  - 39 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 43 of 70




   advanced degrees in genetics, immunology, biochemical engineering, neurobiology, and other life

   sciences. We also have 75 consultants with advanced degrees in public health, healthcare

   management, and related fields.”

          158.   By the time McKinsey was working with Purdue on sales and marketing in 2009,

   it already had extensive experience with opioids in particular. As early as 2002, McKinsey was

   advising other opioid manufacturers regarding methods to boost sales of their drugs. For example,

   on March 14, 2002, McKinsey prepared a confidential report for Johnson & Johnson regarding

   how to market their opioid Duragesic. Incredibly, one of the recommendations McKinsey provided

   to Johnson & Johnson was that they concentrate their sales and marketing efforts on doctors that

   were already prescribing large amounts of Purdue’s OxyContin.48

          159.   As early as 2002 McKinsey had such intricate knowledge of the sales and marketing

   practices of opioid manufacturers, generally, and Purdue’s efforts with OxyContin, specifically,

   that it was able to recommend to a competitor of Purdue that it boost its own opioid sales by

   following in the footsteps of Purdue.

          160.   What is more, on September 13, 2013 McKinsey briefed Purdue on the ongoing

   concerns regarding OxyContin addiction and diversion among prescribers:




   48
      Chris McGreal, Johnson & Johnson faces multibillion opioids lawsuit that could upend big
   pharma,    THE     GUARDIAN      (June    23,     2019),     https://www.theguardian.com/us-
   news/2019/jun/22/johnson-and-johnson-opioids-crisis-lawsuit-latest-trial.


                                                - 40 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 44 of 70




          161.   In a PowerPoint slide entitled “Findings on messaging and positioning,” part of a

   presentation to Purdue entitled “OxyContin growth opportunities: Phase 1 Final Report:

   Diagnostic,” McKinsey noted that “most prescribers are concerned about abuse,” and that “most

   physicians do not feel that [OxyContin] reformulation positively impacts their prescribing

   behavior, and that diversion, abuse and regulatory concerns continue to weigh on prescribers.”

          162.   Indeed, one reason that Purdue had knowledge that their own products were

   addictive and dangerous is because McKinsey told them.

          163.   In February 2009, only months prior to McKinsey’s first known work for Purdue,

   Dr. Art Van Zee, in his peer-reviewed article in the American Journal of Public Health entitled

   “The promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,”

   stated the matter plainly: “Compared with noncontrolled drugs, controlled drugs, with their

   potential for abuse and diversion, pose different public health risks when they are overpromoted



                                                - 41 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 45 of 70




   and highly prescribed.” (emphasis added). By 2004, “OxyContin had become the most prevalent

   prescription opioid in the United States.”49

              164.   Further, Dr. Van Zee identified the precise tactics that McKinsey deployed for

   Purdue as a source of OxyContin misuse and abuse, and suggested that regulation may be

   appropriate to curtail its use: “The use of prescriber profiling data to target high-opioid prescribers

   – coupled with very lucrative incentives for sales representatives – would seem to fuel increased

   prescribing by some physicians – perhaps the most liberal prescribers of opioids and, in some

   cases, the least discriminate.”50

              165.   Of course, to argue that McKinsey had contemporaneous knowledge of the fact that

   increasing OxyContin sales create ever more addiction and misuse in some ways misses the point.

   It disregards the context in which McKinsey was operating after 2009: advising a monoline

   manufacturer of opioids about sales and marketing practices for its addictive products while that

   manufacturer is bound by a five-year Corporate Integrity Agreement covering the very same opioid

   sales and marketing practices. In 2012, OxyContin accounted for 94% of Purdue’s revenue.51 As

   late as 2018, it remained 84% of Purdue’s revenue.52

              166.   McKinsey’s mandate was to increase Purdue’s opioid sales during a time when

   Purdue was obligated to restrict its previous marketing strategies because those strategies had



   49
       Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public
   Health Tragedy, 99 AM. J. PUB. HEALTH 221, 221, 224 (Feb. 2009),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/pdf/221.pdf.
   50
        Id.
   51
        Gerald Posner, Pharma 524 (2020).
   52
        Id.


                                                   - 42 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 46 of 70




   caused the overprescribing of opioids and the inevitable consequences thereof. McKinsey’s job

   was to counter the intended results of the Corporate Integrity Agreement; to devise strategies to

   sell as many pills as conceivably possible. Under McKinsey’s tutelage, Purdue’s growth continued

   its upward trajectory unabated, the Corporate Integrity Agreement notwithstanding.

          167.    If McKinsey was not aware of the adverse consequences of OxyContin, the drug it

   was paid to sell, such ignorance could not survive the granular reality of its relationship with

   Purdue. In June 2009, the earliest known work McKinsey performed for Purdue53 consisted of

   “countering the emotional messages from mothers with teenagers that overdosed on OxyContin.”

          168.    Another indication that OxyContin sales should not be turbocharged: during

   McKinsey’s work for Purdue, Purdue was unable to purchase product liability insurance to cover

   its practice of selling OxyContin.

          169.    McKinsey’s method of aggressive marketing of opioids to prescribers has

   demonstrably exacerbated the opioid crisis. A recent Journal of American Medical Association

   study analyzed the Centers for Medicare and Medicaid Services’ Open Payments database

   regarding pharmaceutical company marketing efforts towards doctors, as well as CDC data on

   prescription opioid overdose deaths and prescribing rates, in order to assess whether

   pharmaceutical marketing of opioids to physicians affected the rate of prescription opioid overdose




   53
       In a 2013 presentation to Purdue’s CEO and Vice President of Sales and Marketing, McKinsey
   referenced McKinsey’s “prior experiences serving Purdue that go back 10 years.” Presentation by
   McKinsey to John Stewart and Russell Gasdia entitled Identifying granular growth opportunities
   for OxyContin: First Board Update, at 2 (July 18, 2013).

      While McKinsey’s relationship with Purdue dates back to approximately 2003, the earliest
   known details of its work for Purdue date to June 2009. What McKinsey did for Purdue before
   2009 is not presently known.


                                                 - 43 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 47 of 70




   deaths. Notably, the study analyzed these marketing practices beginning August 1, 2013 and

   ending December 31, 2015.54

              170.   These dates are significant, as the study captures the same timeframe that

   McKinsey’s Project Turbocharge was implemented at Purdue.

              171.   The study noted “physician prescribers are the most frequent source of prescription

   opioids for individuals who use opioids nonmedically.”55

              172.   The study found that “increased county-level opioid marketing was associated with

   elevated overdose mortality 1 year later, an association mediated by opioid prescribing rates; per

   capita, the number of marketing interactions with physicians demonstrated a stronger

   association with mortality than the dollar value of marketing.”56 (emphasis added).

              I.     Coda

              173.   Marvin Bower (“Bower”), a founding father of McKinsey and managing director

   of the firm from 1950 to 1967, instilled an ethos at McKinsey that has been reinforced throughout

   the decades as a core value of the firm: “Deliver bad news if you must, but deliver it properly.”57

              174.   McKinsey’s work with Purdue, which began just after his death in 2003, would

   have been unrecognizable to Bower, one of the founders of modern management consulting.

   Instead of acknowledging the elephant in the room – that Purdue’s business was knowingly



   54
       Scott E. Hadland et al., Association of Pharmaceutical Industry Marketing of Opioid Products
   with Mortality from Opioid-Related Overdoses, 2 JAMA NETWORK 1 (Jan. 18, 2019),
   https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2720914.
   55
        Id.
   56
        Id.
   57
        McDonald, The Firm, at 35.


                                                    - 44 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 48 of 70




   maximizing the amount of addictive and deadly opioids sold in the United States – and delivering

   that bad news properly to the client, McKinsey instead committed to partner with Purdue to

   maximize opioid sales, the torpedoes be damned.

          175.    On October 23, 2017, the president of the United States declared the ongoing

   nationwide opioid epidemic a “public health emergency.” Even at this late hour in the crisis,

   McKinsey continued to propose solutions to the Sacklers and Purdue to further boost opioid sales.

   These solutions were fashioned, in perfect McKinsey parlance, as “high impact interventions to

   rapidly address market access challenges.”

          176.    Less than two months after the public health emergency declaration, McKinsey

   proposed these high impact interventions to Purdue and its board of directors. Among them was

   perhaps McKinsey’s most audacious gambit of the entire Purdue relationship: paying money –

   “rebates” – to health insurers whenever someone overdosed on Purdue’s drug.

          177.    Once again, in perfect McKinsey parlance58, these payments for future OxyContin

   overdoses were christened “Event-Based contracts.” To wit:




   58
       “Consultant-ese,” when applied to work as grim as maximizing opioid sales in the face of a
   national disaster, led one former McKinsey consultant to state: “This is the banality of evil, M.B.A.
   edition.” Walt Bogdanich & Michael Forsythe, McKinsey Proposed Paying Pharmacy Companies
   Rebates      for      OxyContin     Overdoses,     N.Y.        TIMES       (Nov.       27,      2020),
   https://www.nytimes.com/2020/11/27/business/mckinsey-purdue-oxycontin-opioids.html.


                                                   - 45 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 49 of 70




           178.    Helpfully, McKinsey provided estimates for the future costs of these “events.”59

   McKinsey noted that, if Purdue were to start making overdose payments, it would “need to

   determine which payment amount is optimal.”

           179.    A “meaningful” amount, according to McKinsey, would be somewhere between

   six and fifteen thousand dollars for each person who overdoses or develops opioid-use disorder as

   a result of Purdue’s drugs:




   59
        McKinsey defined an “event” as “first occurrence for overdose or opioid use disorder.”


                                                 - 46 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 50 of 70




           180.    The money would be paid to health insurers for the increased costs of additional

   medical services that resulted from the fact that Purdue’s medications caused opioid-use disorder

   and overdoses in people whose health care costs were the payors’ obligation. The money

   McKinsey proposed Purdue pay out in these circumstances would not go to the individuals

   afflicted, nor the estates of the dead.

           181.    It is little surprise, then, that McKinsey was concerned with its legal liability for

   this work. Within months of recommending “event-based contracts” to Purdue, Elling raised this

   concern with Ghatak and suggested corrective action: destroying evidence.




                                                  - 47 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 51 of 70




          182.    Elling’s prediction that things would “get tougher” for Purdue would prove

   prescient.

                  1.      Guilty Again

          183.    On October 20, 2020, Purdue – McKinsey’s co-conspirator – agreed with the

   United States Department of Justice to plead guilty to improper marketing of OxyContin and other

   opioids again. This time the plea agreement concerned conduct from 2010 to 2018.

          184.    Purdue agreed to plead guilty to a dual-object conspiracy to defraud the United

   States and to violate the Food, Drug, and Cosmetic Act, 21 U.S.C. §§331, 353, among other

   charges, relating to its opioid sales and marketing practices after the 2007 guilty plea.

          185.    The new plea agreement does not identify Purdue’s co-conspirators, and McKinsey

   is not identified by name in the agreement. Instead, McKinsey is referred to as the “consulting

   company.”




                                                  - 48 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 52 of 70




          186.     Purdue’s new guilty plea concerns Covered Conduct (as defined in the plea

   agreement) that directly implicates McKinsey in the conspiracy. It is the same conduct described

   in this Complaint.

          187.     Indeed, the plea agreement signed by McKinsey’s co-conspirator states bluntly:

   “Purdue,   in    collaboration   with   [McKinsey],   implemented    many    of   [McKinsey’s]

   recommendations.” (emphasis added).

          188.     Further, Purdue admitted that E2E “was overseen by [McKinsey] and some of

   Purdue’s top executives through the creation of the E2E Executive Oversight Team (“EOT”) and

   Project Management Office (“PMO”).” (emphasis added).

                   2.     A Mea Culpa

          189.     On December 5, 2020, McKinsey issued a rare public statement regarding its work

   with a specific client on its website. The client was Purdue, and the statement was issued is

   response to Purdue’s second guilty plea and recent media reports regarding McKinsey’s work

   selling OxyContin after 2007:




                                                - 49 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 53 of 70




          190.    As the statement indicates, McKinsey stopped doing work “anywhere in the world.”

   Given that Purdue’s operations addressed only the United States, the global reach of McKinsey’s

   regret is noteworthy.

          191.    In August of 2013, when the Sacklers adopted McKinsey’s “Project Turbocharge”

   for Purdue, Tim Reiner (“Reiner”), a long-time McKinsey consultant, joined Mundipharma.

   Mundipharma is a separate company – also owned by the Sacklers – that sells opioids

   internationally.

          192.    Reiner is currently the Sacklers’ “Chief Business Officer” at Mundipharma. As late

   as 2019, Mundipharma has been asserting many of the same misleading claims about opioids that

   previously led to criminal liability in the United States.60




   60
      See Erika Kinetz, Fake doctors, pilfered medical records drive OxyChina sales, ASSOC. PRESS
   (Nov. 19, 2019), https://apnews.com/article/4122af46fdba42119ae3db30aa13537c.


                                                   - 50 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 54 of 70




          193.    “It’s right out of the playbook of Big Tobacco. As the United States takes steps to

   limit sales here, the company goes abroad,” stated former commissioner of the U.S. Food and Drug

   Administration, David Kessler.61

   V.     CLASS ACTION ALLEGATIONS

          194.    Plaintiff brings this case on behalf of themselves and as a class action under Fed.

   R. Civ. P. 23(b)(1), 23(b)(2),23(b)(3), and 23(c)(4) on behalf of all members of the following

   Class: All Counties and Municipal Corporations In The State Of Florida From 2004 To Present.

          195.    Plaintiff reserves the right to amend or modify the Class definition with greater

   specificity or further division into subclasses or limitation to particular issues.

          196.    Numerosity. The potential members of the Class as defined are so numerous that

   joinder of all members is unfeasible and not practicable. While the precise number of Class

   Members has not been determined at this time, Plaintiff is informed and believe there are 67

   counties in Florida and 411 incorporated municipalities.62

          197.    Commonality and Predominance. There are questions of law and fact common

   to the Class, which predominate over any questions affecting only individual Class Members.

   These common questions of law and fact include, without limitation:

                  (a)     Defendant’s conduct in creating, proposing, and implementing sales and

   marketing strategies for opioids manufactured by Purdue before and after Purdue’s first guilty plea

   in 2007 relating to misbranding of OxyContin;



   61
       Harriet Ryan, Lisa Girion, & Scott Glover, OxyContin goes global – “We’re only just getting
   started,” L.A. TIMES (Dec. 18, 2016), https://www.latimes.com/projects/la-me-oxycontin-part3/.
   62
       See    Florida   League      of      Cities,    http://www.floridaleagueofcities.com/research-
   resources/municipal-directory (last visited Jan. 5, 2021).


                                                    - 51 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 55 of 70




                  (b)     Whether Defendant performed reasonable due diligence in ascertaining the

   risks associated with Defendant’s strategies for “turbocharging” OxyContin sales at Purdue in

   2013 and thereafter;

                  (c)     Whether Defendant’s implementation of its own sales and marketing

   strategies at its Client, Purdue, caused or contributed to an increase in opioid addiction;

                  (d)     Whether Defendant’s conduct with respect to developing and implementing

   nationwide opioid sales and marketing practices at Purdue was negligent, grossly negligent, or

   reckless;

                  (e)     Whether Defendant’s conduct with respect to developing and implementing

   nationwide opioid sales and marketing practices at Purdue caused or contributed to causing a

   public nuisance;

                  (f)     Whether Defendant’s conduct with respect to developing and implementing

   nationwide opioid sales and marketing practices at Purdue constituted fraudulent

   misrepresentations to healthcare providers regarding the safety of Purdue’s opioid products;

                  (g)     Whether Defendant conspired with or aided and abetted Purdue with respect

   to developing and implementing nationwide opioid sales and marketing practices at Purdue; and

                  (h)     Whether Defendant’s acceptance of funds from Purdue and other opioid

   manufacturers regarding Defendant’s work promulgating and implementing nationwide opioid

   sales and marketing strategies constitutes unjust enrichment.

          198.    Typicality. The claims of the named Plaintiff is typical to the claims of the Class.

   Plaintiff and all Class Members were exposed to undeviating behavior and sustained damages

   arising out of and caused by Defendant’s unlawful conduct.




                                                  - 52 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 56 of 70




          199.    Adequacy of Representation. Plaintiff will fairly and adequately represent and

   protect the interests of the members of the Class. Plaintiff has retained counsel with substantial

   experience in prosecuting complex litigation and class actions. Plaintiff and its counsel are

   committed to vigorously prosecuting this action on behalf of the Class members and have the

   financial resources to do so. Neither Plaintiff nor its counsel has any interest adverse to those of

   other Class members.

          200.    Superiority of Class Action. A class action is superior to other available methods

   for the fair and efficient adjudication of this controversy since joinder of all the members of the

   Class is impracticable. Furthermore, the adjudication of this controversy through a class action

   will avoid the possibility of inconsistent and potentially conflicting adjudication of the claims

   asserted herein. While certain individual claims relating to the opioid epidemic against other

   defendants involved in the opioid stream of commerce into the State of Florida have already been

   initiated by a few Class Members, no Class Member has initiated any action against McKinsey. A

   class action would provide a superior vehicle for resolving the issues for all similarly affected and

   situated. Moreover, based upon the considerable anticipated expense of discovery and case

   preparation, completion of individual cases is not financially feasible for most Class Members

   especially considering the amount of damages in play for each member of the Class. There will be

   no difficulty in the management of this action as a class action.

          201.    Policies Generally Applicable to the Class: Defendant has acted and failed to act

   on grounds generally applicable to Plaintiff and other Class members, requiring the Court’s

   imposition of uniform relief to ensure compatible standards of conduct toward the Class.

          202.    Notice to the Class. Plaintiff contemplates that the eventual issuance of notice to

   the proposed Class Members would set forth the subject and nature of the instant action. Plaintiff


                                                  - 53 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 57 of 70




   believes that information related to the total number of counties and municipalities in Florida and

   publicly available information related to those counties and municipalities at issue are sufficient

   for direct mail notice to reach the vast majority of putative Class Members. To the extent that any

   further notices may be required, published notice in appropriate newspapers, professional

   publications and journals can also be provided.

   VI.    CAUSES OF ACTION


                                                Negligence

          203.      Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

          204.      Negligence is established where the defendant owes the plaintiff a duty of care,

   breaches that duty, and the plaintiff sustained an injury or loss proximately caused by the

   defendant’s breach.

          205.      McKinsey, through its work with Purdue, owed a duty of care to the Plaintiff and

   the Class, pursuant to which it would not encourage the over-marketing and over-prescribing of a

   controlled substance known at the time to be addictive and known at the time to be a threat to

   public health.

          206.      In violation of this duty, for years McKinsey devised and assisted Purdue with

   implementing a sales and marketing campaign, including Project Turbocharge, that would

   dramatically increase the amount of OxyContin prescribed and distributed to the City of Pembroke

   Pines, and other Class Members. In the process, McKinsey continually devised misleading claims

   regarding OxyContin as part of their efforts to get health care providers to write more and more

   OxyContin prescriptions.



                                                   - 54 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 58 of 70




          207.      As a direct and proximate result of McKinsey’s negligent conduct, the City of

   Pembroke Pines and other Class Members have suffered and will continue to suffer harm.


                                             Gross Negligence

          208.      Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

          209.      The oversupply of opioids and plague of addiction led to a widespread epidemic of

   overdoses, illness, and death that claimed thousands of lives and cost many millions of dollars of

   public spending – circumstances that constituted an imminent or clear and present danger

   amounting to more than normal and usual peril.

          210.      McKinsey, through its work with Purdue, owed a duty of care to the Plaintiff and

   the Class, pursuant to which it would not encourage the over-marketing and over-prescribing of a

   controlled substance known at the time to be addictive and known at the time to be a threat to

   public health.

          211.      In violation of this duty, for years McKinsey devised and assisted Purdue with

   implementing a sales and marketing campaign, including Project Turbocharge, that would

   dramatically increase the amount of OxyContin prescribed and distributed to the City of Pembroke

   Pines, and other Class Members. In the process, McKinsey continually devised misleading claims

   regarding OxyContin as part of their efforts to get health care providers to write more and more

   OxyContin prescriptions.

          212.      As a direct and proximate result of McKinsey’s negligent conduct, the City of

   Pembroke Pines and other Class Members have suffered and will continue to suffer harm.




                                                   - 55 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 59 of 70




                                       Negligent Misrepresentation

          213.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

          214.    McKinsey, in the course of its business with Purdue, failed to exercise reasonable

   care or competence when obtaining and communicating false information regarding Purdue’s

   opioids that McKinsey knew would be used for the guidance of others in their business

   transactions, including the healthcare providers within the City of Pembroke Pines and other Class

   Members who were capable of prescribing Purdue’s drugs.

          215.    The City of Pembroke Pines and other Class Members are one of a limited group

   of entities to whom McKinsey knew Purdue intended to supply the false information regarding

   opioids.

          216.    McKinsey knew that the false information was material to healthcare providers’

   decision to prescribe opioids to patients. McKinsey intended that such statements be relied upon

   to encourage additional opioid prescriptions.


                                            Public Nuisance

          217.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

          218.    Florida courts have long recognized that anything which interferes with public

   health and promotes the spread of disease, bodily injury, and/or death, may be considered a public

   nuisance, and that a use or interference with real property is not required. A public nuisance is one

   which interferes with public health and welfare and creates an imminent risk of public harm.




                                                   - 56 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 60 of 70




          219.    McKinsey, though its work with Purdue and other opioid industry participants,

   have created and continue to perpetuate and maintain a public nuisance to the citizens of the City

   of Pembroke Pines through the massive distribution of millions of doses of highly addictive,

   commonly abused prescription pain killers known as opioids.

          220.    McKinsey’s conduct, including its misrepresentations and omissions regarding

   opioids, generally, and Purdue’s opioids, specifically, have fueled an opioid epidemic within the

   corporate limits of the City of Pembroke Pines and other Class Members that constitutes a public

   nuisance. McKinsey and Purdue knowingly exacerbated a condition that affects entire

   municipalities, towns, and communities.

          221.    McKinsey’s conduct, including its misrepresentations and omissions regarding

   opioids, generally, and Purdue’s opioids, specifically, constitute unlawful acts and/or omissions of

   duties, that annoy, injure, or endanger the comfort, repose, health, and/or safety of others.

          222.    As a direct and proximate result of the wrongful conduct of McKinsey as set forth

   herein, McKinsey negligently, intentionally, and/or unreasonably interfered with the rights of the

   City of Pembroke Pines and other Class Members’ citizens to be free from unwarranted injuries,

   addictions, diseases, sicknesses, overdoses, criminal actions, and have caused ongoing damage,

   harm, and inconvenience to Class Members and their residents who have been exposed to the risk

   of addiction to prescription drugs, who have become addicted, and/or have suffered other adverse

   consequences from the use of the addictive prescriptions drugs, and have been adversely affected

   by the addiction and abuse of others in their communities from the highly addictive, prescription

   pain medication

          223.    The annoyance, injury, and danger to the comfort, repose, health, and safety of

   residents of City of Pembroke Pines and other Class Members includes, but is not limited to:


                                                  - 57 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 61 of 70




                  (a)     In 2009, the first known year in which McKinsey advised Purdue regarding

   sales and marketing efforts for OxyContin, Florida’s opioid-related overdose mortality rate was

   15.7 per 100,000 individuals. McKinsey crafted a strategy that tripled OxyContin sales in

   subsequent years;

                  (b)     In 2014, the year McKinsey’s Project Turbocharge was implemented, 1,967

   Floridians died as a result of an opioid-related overdose. Three years later, after Project

   Turbocharge was implemented, the number of opioid-involved overdose deaths in Florida was

   5,088.

                  (c)     From 2000 to 2014, Florida’s opioid-related drug overdose mortality rate

   effectively tripled, from 2.6 deaths per 100,000 individuals in 1999 to 7.2 in 2014. Prescription

   opioids contributed to the majority of those deaths. The following year, McKinsey developed

   “Project Turbocharge,” which was adopted as the national sales theme for the following year,

   under the rubric of “Evolve to Excellence”;

                  (d)     By 2017, the drug overdose mortality rate in Florida had climbed

   significantly once again, to 25.1 deaths per 100,000 individuals.

                  (e)     Prescription opioid addiction often leads to illicit opioid use and addiction;

                  (f)     According to the Centers for Disease Control and Prevention (“CDC”), past

   misuse of prescription opioids is the strongest risk factor for heroin initiation and use;

                  (g)     Florida’s hospitals are reporting increasing numbers of newborns testing

   positive for prescription medications; and

                  (h)     McKinsey’s crafted deceptive marketing strategies that were prepared for

   Purdue, purchased by Purdue, and implemented by Purdue with McKinsey’s ongoing assistance.

   These strategies enflamed, purposefully, an opioid abuse and addiction epidemic that has caused


                                                   - 58 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 62 of 70




   the City of Pembroke Pines and other Class Members, its residents, its businesses, and

   communities to bear enormous social and economic costs including increased health care, criminal

   justice, and lost work productivity expenses, among others.

          224.    The conduct of McKinsey annoys, injures, and/or endangers the comfort, repose,

   health, and safety of others. In addition, the conduct of McKinsey caused and continues to cause

   harm to the City of Pembroke Pines and its residents.

          225.    The City of Pembroke Pines and other Class Members seek to abate the public

   nuisance McKinsey enflamed and all necessary relief to abate such public nuisance.


                             Fraud (Actual and Constructive) and Deceit

          226.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

          227.    McKinsey made and caused to be made false representations to healthcare

   providers working in the City of Pembroke Pines and other Class Members, and/or omitted

   material facts, regarding the risks, efficacy, and medical necessity of opioids, generally, and

   Purdue’s opioids, specifically. McKinsey knew these representations were false, made recklessly

   without knowledge of the truth, and/or had no reasonable ground for believing such assertions.

   Specifically, McKinsey knowingly and/or recklessly:

                  (a)     Downplayed the substantial risks of addiction and other side-effects of

   opioids, generally, and Purdue’s opioids, specifically, including crafting Purdue’s marketing plan

   to affirmatively state in sales calls and other marketing channels that Purdue’s drugs were not as

   addictive or prone to abuse as they truly are; stating that classic signs of addiction were actually

   an indication of “pseudoaddiction” requiring additional administration of opioids, and omitting the

   high risks of addiction actually present;

                                                  - 59 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 63 of 70




                   (b)     Overstated the efficacy of opioids, generally, and Purdue’s opioids,

   specifically, including making false statements regarding the effectiveness of the drugs for treating

   specific subsets of the patient population (i.e., those with osteoarthritis) and their ability to improve

   patient function; and

                   (c)     Misrepresented the medical usefulness and necessity of opioids, generally,

   and Purdue’s opioids, specifically, including affirmatively marketing their drugs for off label uses

   (i.e., osteoarthritis) without solicitation and not in response to questions from healthcare providers.

           228.    McKinsey’s and Purdue’s misrepresentations and omissions had a tendency to

   deceive others, to violate public confidence, and/or injure public interests. McKinsey, having

   chosen to craft the marketing plan used by Purdue to make representations to healthcare providers

   regarding their opioids, were under a duty to disclose the whole truth, and not disclose partial and

   misleading truths.

           229.    McKinsey intended healthcare providers to rely upon McKinsey’s false assertions

   regarding the risks, efficacy, and medical necessity of opioids, generally, and Purdue’s opioids,

   specifically, to increase the number of opioid prescriptions made by healthcare providers.

           230.    Healthcare providers working in the City of Pembroke Pines and other Class

   Members did in fact rely on the false representations made in Purdue’s marketing plan created by

   McKinsey and implemented with McKinsey’s assistance.

           231.    The City of Pembroke Pines and other Class Members seek to recover all damages

   caused by McKinsey’s fraudulent representations and omissions.

           232.    McKinsey acted with knowledge and willful intent, with reckless disregard for the

   rights of others, and/or intentionally and with malice towards others. As such, City of Pembroke

   Pines and other Class Members seek to recover punitive damages against McKinsey.


                                                    - 60 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 64 of 70




                                            Civil Conspiracy

          233.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

          234.    McKinsey and Purdue, working together for decades, agreed to commit numerous

   unlawful acts relating to the sales and marketing of Purdue’s opioid products. McKinsey and

   Purdue also agreed to use unlawful means to commit lawful acts as part of these sales and

   marketing efforts.

          235.    McKinsey and Purdue agreed to pursue the unlawful act of knowingly

   misrepresenting the addictive nature of opioids in marketing OxyContin to health care providers

   within the City of Pembroke Pines and other Class Members.

          236.    McKinsey and Purdue deployed the unlawful means of evading Purdue’s reporting

   and compliance obligations to the Inspector General of HHS for the five years Purdue was subject

   to a Corporate Integrity Agreement after it pled guilty in 2007 to criminal misbranding. McKinsey

   assisted Purdue with evading these compliance obligations to accomplish the lawful act of

   maximizing OxyContin revenue to Purdue.

          237.    McKinsey and Purdue conspired to violate the Florida Deceptive and Unfair Trade

   Practices Act, Fla. Stat. §501.201, et seq. (“FDUTPA”). McKinsey and Purdue engaged in

   deceptive trade practices including: making and causing to be made misrepresentations and

   omissions in marketing of opioids in general, and Purdue’s opioids, specifically, that deceived or

   could reasonably be expected to deceive or mislead consumers.

          238.    McKinsey and Purdue engaged in unfair trade practices, including: intentionally

   downplaying of the risks, overstating the benefits, and misrepresenting the medical necessity of

   opioids, generally, and Purdue’s opioids, specifically, including for off-label uses. These practices

                                                  - 61 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 65 of 70




   offend established public policy and are immoral, unethical, oppressive, unscrupulous or

   substantially injurious to consumers.

           239.    McKinsey knowingly made or caused to be made false or misleading

   representations as to the characteristics, ingredients, uses, and benefits of opioids, generally, and

   Purdue’s opioids, specifically, by downplaying the risks of addiction and abuse, overstating the

   efficacy, and misrepresenting the medical necessity of opioids, generally, and Purdue’s opioids,

   specifically.

           240.    McKinsey, a majority of the Purdue board of directors, and Purdue agreed to deploy

   unlawful sales and marketing tactics to achieve the lawful purpose of maximizing revenue of a

   closely-held company.

           241.    As a consequence, McKinsey is jointly and severally liable with Purdue for the

   sales and marketing practices used to promote Purdue’s opioid products including OxyContin.

           242.    The City of Pembroke Pines and other Class Members were damaged as a result of

   unlawful acts McKinsey conspired with Purdue to commit.


                                       Civil Aiding and Abetting

           243.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

           244.    McKinsey gave substantial assistance and encouragement to Purdue and the

   Sacklers regarding conduct McKinsey knew to be tortious and/or in violation of a duty owed by

   Purdue and the Sacklers to third persons, including the City of Pembroke Pines and other Class

   Members.

           245.    The City of Pembroke Pines and other Class Members were damaged as a result of

   the specific conduct that McKinsey encouraged and substantially assisted.

                                                  - 62 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 66 of 70




                                           Unjust Enrichment

           246.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein.

           247.    Unjust enrichment is established where the plaintiff alleges: (a) a benefit conferred

   upon the defendant by the plaintiff; (b) an appreciation or knowledge by the defendant of the

   benefit; and (c) the acceptance or retention by the defendant of the benefit under such

   circumstances as to make it inequitable for the defendant to retain the benefit without the payment

   of its value.

           248.    McKinsey was compensated for its work increasing opioid sales for Purdue.

           249.    This compensation for increasing the sales of Purdue’s deadly products constitutes

   money in the possession of McKinsey that, in equity and good conscience, McKinsey ought not

   be allowed to retain.


                   Violation of Florida Deceptive and Unfair Trade Practices Act

           250.    Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-202

   as though fully set forth herein

           251.    FDUTPA prohibits “unconscionable acts or practices, and unfair or deceptive acts

   or practices in the conduct of any trade or commerce.” Fla. Stat. §501.204(1).

           252.    The City of Pembrooke Pines and other Class Members are a “consumer” and an

   “[i]nterested party or person within the meaning of Fla. Stat. §501.203(6) and a “person” as

   envisioned in Fla. Stat. §501.211.

           253.    Defendant engaged in “[t]rade or commerce” within the meaning of Fla. Stat.

   §501.203(8), during the relevant time periods, as detailed further herein.


                                                  - 63 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 67 of 70




          254.    Defendant’s unconscionable, unfair, or deceptive acts or practices in violation of

   the FDUTPA offend Florida’s public policy, are immoral, unethical, oppressive, and unscrupulous,

   as well as malicious, wanton, and manifesting of ill will, and they caused substantial injury to

   Plaintiff. The City of Pembroke Pines and other Class Members risk irreparable injury as a result

   of all McKinsey’s acts, misrepresentations, and omissions in violation of the FDUTPA, and these

   violations present a continuing risk to the City of Pembroke Pines, as well as to the general public.

   Increased risk of future harm due to the widespread addiction caused by McKinsey’s acts and

   practices and widespread manipulation of the medical profession. McKinsey’s acts and practices

   in violation of the FDUTPA offend Florida public policy, are immoral, unethical, oppressive, or

   unscrupulous, as well as malicious, wanton, and manifesting ill will; caused and continue to cause

   substantial injury to City of Pembroke Pine and other Class Members and their inhabitants; and

   put them at increased risk of future harm.

          255.    As a direct and proximate result of Defendant’s violations of the FDUTPA, the City

   of Pembroke Pines and other Class Members have suffered and continues to suffer losses

   constituting injury-in-fact. The City of Pembroke Pines and other Class Members are entitled, and

   do hereby seek, to recover their actual damages under Fla. Stat. §501.211(2) and its attorneys’ fees

   and costs under Fla. Stat. §501.2105(1).

          256.    The City of Pembroke Pines and other Class Members have been seriously

   aggrieved by Defendant’s violations of the FDUTPA and is therefore entitled to, and does hereby,

   seek an order under Fla. Stat. §501.211(1) declaring Defendant’s acts and practices unlawful under

   and in violation of the FDUTPA and enjoining Defendant’s unfair, unconscionable, and/or

   deceptive acts or practices, and awarding attorneys’ fees, costs, and any other just and proper relief

   available under the FDUTPA.


                                                   - 64 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 68 of 70




   VII.    JURY DEMAND

           257.    Plaintiff, on behalf of itself and all others similarly situated, requests a trial by jury

   on all issues so triable.

   VIII. PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, on behalf of itself and all others similarly situated, respectfully

   prays that this Court grant the following relief:

           1.      For an order certifying the proposed Class herein;

           2.      Enter judgment in favor of Plaintiff, on behalf of itself and all others similarly

   situated, against Defendant awarding Plaintiff its actual damages for the damages caused by the

   opioid epidemic, including, but not limited to: (a) costs for providing medical care, additional

   therapeutic and prescription drug purchases, and other treatments for patients suffering from

   opioid-related addiction or disease, including overdoses and deaths; (b) costs for providing

   treatment, counseling and rehabilitation services; (c) costs for providing treatment of infants born

   with opioid-related medical conditions; (d) costs for providing care for children whose parents

   suffer from opioid-related disability or incapacitation; (e) costs associated with law enforcement

   and public safety relating to the opioid epidemic; and (f) costs associated with drug court and other

   resources expended through the judicial system;

           3.      Order that Defendant compensate Plaintiff, on behalf of itself and all others

   similarly situated, for past and future costs to abate the ongoing public nuisance caused by the

   opioid epidemic;

           4.      Order Defendant to fund an “abatement fund” for the purposes of abating the opioid

   nuisance;

           5.      Enter judgment against Defendant requiring Defendant to pay punitive damages;


                                                    - 65 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 69 of 70




          6.     Enter judgment against Defendant awarding Plaintiff its reasonable attorneys’ fees,

   all costs and expenses, pre-judgment and post-judgment interest; and

          All other such and further relief as this Court may deem just and proper.

    DATED: February 5, 2021                      ROBBINS GELLER RUDMAN
                                                  & DOWD LLP


                                                                s/Mark J. Dearman
                                                               MARK J. DEARMAN
                                                 PAUL J. GELLER
                                                 Florida Bar No. 984795
                                                 MARK J. DEARMAN
                                                 Florida Bar No. 0982407
                                                 120 East Palmetto Park Road, Suite 500
                                                 Boca Raton, FL 33432
                                                 Telephone: 561/750-3000
                                                 561/750-3364 (fax)
                                                 pgeller@rgrdlaw.com
                                                 mdearman@rgrdlaw.com

                                                 MORGAN & MORGAN COMPLEX
                                                   LITIGATION GROUP
                                                 JAMES D. YOUNG
                                                 Florida Bar No. 567507
                                                 76 South Laura Street, Suite 1100
                                                 Jacksonville, FL 32202
                                                 Telephone: 904/361-0012
                                                 904/366-7677 (fax)
                                                 jyoung@forthepeople.com

                                                 MORGAN & MORGAN COMPLEX
                                                   LITIGATION GROUP
                                                 JUAN MARTINEZ
                                                 Florida Bar No. 1013923
                                                 201 North Franklin Street, 7th Floor
                                                 Tampa, FL 33602
                                                 Telephone: 813/393-5463
                                                 juanmartinez@forthepeople.com




                                                - 66 -
Case 0:21-cv-60305-XXXX Document 1 Entered on FLSD Docket 02/05/2021 Page 70 of 70




                                       KOPELOWITZ OSTROW FERGUSON
                                        WEISELBERG GILBERT
                                       ROBERT C. GILBERT
                                       Florida Bar No. 561861
                                       SCOTT WEISELBERG
                                       Florida Bar No. 122701
                                       1 West Las Olas Boulevard, Suite 500
                                       Fort Lauderdale, FL 33301
                                       Telephone: 954/525-4100
                                       gilbert@kolawyers.com
                                       weiselberg@kolawyers.com

                                       BROWNE PELICAN PLLC
                                       MATTHEW BROWNE
                                       7007 Shook Avenue
                                       Dallas, TX 75214
                                       Telephone: 405/642-9588
                                       mbrowne@brownepelican.com

                                       HALICZER PETTIS & SCHWAMM, P.A.
                                       EUGENE K. PETTIS
                                       Florida Bar No. 508454
                                       DEBRA P. KLAUBER
                                       Florida Bar No. 055646
                                       One Financial Plaza
                                       100 SE 3rd Avenue, 7th Floor
                                       Fort Lauderdale, FL 33394
                                       Telephone: 954/523-9922
                                       service@hpslegal.com

                                       Attorneys for Plaintiff




                                      - 67 -
